 



EXECUTION COPY
 
CROSSTEX ENERGY, L.P.
SENIOR SECURED NOTES
AMENDED AND RESTATED
NOTE PURCHASE AGREEMENT
Dated as of March 31, 2005,
amended as of June 22, 2005, November 1, 2005, March 13, 2006,
and June 29, 2006
and as Amended and Restated as of July 25, 2006
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Not Part of Agreement)

                      Page  
1.
  AUTHORIZATION OF ISSUE OF NOTES; AMENDMENT AND RESTATEMENT     2  
 
           
 
  1A. Authorization of Series A Notes     2  
 
  1B. Authorization of Series B Notes     2  
 
  1C. Authorization of Series C Notes     2  
 
  1D. Authorization of Series D Notes     2  
 
  1E. Authorization of Series E Notes     3  
 
  1F. Authorization of Issue of Series F Notes     3  
 
  1G. Amendment and Restatement of Existing Agreement     3  
 
           
2.
  PURCHASE AND SALE OF SERIES F NOTES AND ADDITIONAL NOTES     3  
 
           
 
  2A. Series F Closing     3  
 
  2B. Additional Series of Notes     4  
 
           
3.
  CONDITIONS OF AMENDMENT AND RESTATEMENT AND CLOSINGS     5  
 
           
 
  3A. Conditions to Amendment and Restatement and Purchase and Sale of Series F
Notes     5  
 
  3B. Conditions to Issuance of Additional Notes     8  
 
           
4.
  PREPAYMENTS     9  
 
           
 
  4A. Required Prepayments     9  
 
  4B. Optional Prepayment With Yield-Maintenance Amount     9  
 
  4C. Notice of Optional Prepayment     9  
 
  4D. Application of Prepayments     10  
 
  4E. Retirement of Notes     10  
 
  4F. Offer to Prepay Notes in the Event of Asset Dispositions and Debt Issuance
    11  
 
           
5.
  AFFIRMATIVE COVENANTS     12  
 
           
 
  5A. Reporting Requirements     12  
 
  5B. Information Required by Rule 144A     14  
 
  5C. Visitation Rights     14  
 
  5D. Covenant to Secure Notes Equally     14  
 
  5E. Preservation of Legal Existence, Etc.     14  
 
  5F. Maintenance of Properties, Etc.     14  
 
  5G. Compliance with Laws, Etc.     14  
 
  5H. Payment of Taxes, Etc.     15  
 
  5I. Maintenance of Insurance     15  
 
  5J. Keeping of Books     15  
 
  5K. Transactions with Affiliates     15  
 
  5L. Compliance with Environmental Laws     15  
 
  5M. Environmental Remediation and Indemnification     16  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
  5N. Maintenance of Credit Facility     16  
 
  5O. Additional Covenants and Additional Defaults     16  
 
  5P. Mortgage Amendments     17  
 
  5Q. Post-Closing Requirements     17  
 
  5R. Excess Leverage Fee     17  
 
           
6.
  NEGATIVE COVENANTS     18  
 
           
 
  6A(1). [Intentionally omitted.]     18  
 
  6A(2). Interest Charge Coverage Ratio     18  
 
  6A(3). Leverage Ratio     18  
 
  6B. Distributions, Etc.     19  
 
  6C(1). Liens, Etc.     19  
 
  6C(2). Debt     21  
 
  6C(3). Investments in Other Persons     22  
 
  6C(4). Mergers, Acquisitions, Etc.     23  
 
  6C(5). Sales, Etc. of Property     24  
 
  6D. Change in Nature of Business     25  
 
  6E. ERISA Plans     25  
 
  6F. Accounting Changes     25  
 
  6G. Creation of Material Subsidiaries     25  
 
  6H. Commodity Contracts     26  
 
  6I. Amendment of Company Partnership Agreement     26  
 
  6J. Bank Agreement     26  
 
  6K. Other Debt     26  
 
  6L. Terrorism Sanctions Regulations     27  
 
  6M. Eunice Lease Documents     27  
 
           
7.
  EVENTS OF DEFAULT     27  
 
           
 
  7A. Acceleration     27  
 
  7B. Rescission of Acceleration     30  
 
  7C. Notice of Acceleration or Rescission     30  
 
  7D. Other Remedies     31  
 
           
8.
  REPRESENTATIONS, COVENANTS AND WARRANTIES     31  
 
           
 
  8A. Organization     31  
 
  8B. Financial Statements     31  
 
  8C. Actions Pending     32  
 
  8D. Outstanding Debt     32  
 
  8E. Title to Properties     32  
 
  8F. Taxes     33  
 
  8G. Conflicting Agreements and Other Matters     33  
 
  8H. Offering of Notes     33  
 
  8I. Use of Proceeds     34  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
  8J. ERISA     34  
 
  8K. Governmental Consent     34  
 
  8L. Compliance with Laws     35  
 
  8M. Environmental Compliance     35  
 
  8N. Utility Company Status     35  
 
  8O. Investment Company Status     35  
 
  8P. Disclosure     35  
 
  8Q. Rule 144A     35  
 
  8R. Delivery of Bank Agreement     35  
 
  8S. Hostile Tender Offers     35  
 
  8T. Subsidiaries     36  
 
  8U. Ownership     36  
 
  8V. Natural Gas Act     36  
 
  8W. Solvency     36  
 
  8X. Foreign Assets Control Regulations, Etc.     36  
 
           
9.
  REPRESENTATIONS OF THE PURCHASERS     36  
 
           
 
  9A. Nature of Purchase     36  
 
  9B. Source of Funds     37  
 
  9C. Independent Investigation     38  
 
           
10.
  DEFINITIONS; ACCOUNTING MATTERS     38  
 
           
 
  10A. Yield-Maintenance Terms     39  
 
  10B. Other Terms     43  
 
  10C. Computation of Time Periods     61  
 
  10D. Accounting Terms; Changes in GAAP     61  
 
  10E. Miscellaneous     62  
 
           
11.
  MISCELLANEOUS     62  
 
           
 
  11A. Note Payments     62  
 
  11B. Expenses     62  
 
  11C. Consent to Amendments     63  
 
  11D. Form, Registration, Transfer and Exchange of Notes; Lost Notes     64  
 
  11E. Persons Deemed Owners; Participations     64  
 
  11F. Survival of Representations and Warranties; Entire Agreement     64  
 
  11G. Successors and Assigns     65  
 
  11H. Independence of Covenants     65  
 
  11I. Notices     65  
 
  11J. Payments Due on Non-Business Days     65  
 
  11K. Severability     65  
 
  11L. Descriptive Headings     65  
 
  11M. Satisfaction Requirement     66  
 
  11N. Governing Law     66  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page  
 
  11O. Severalty of Obligations     66  
 
  11P. Counterparts     66  
 
  11Q. Binding Agreement     66  
 
  11R. Waiver of Jury Trial; Consent to Jurisdiction     66  
 
  11S. Maximum Interest Payable     67  
 
  11T. Release of Collateral     68  

-iv-



--------------------------------------------------------------------------------



 



PURCHASER SCHEDULE

         
SCHEDULE 6C(2)
   –    EXISTING DEBT
SCHEDULE 6C(3)
   –    EXISTING INVESTMENTS
SCHEDULE 8G
   –    LIST OF AGREEMENTS RESTRICTING DEBT
SCHEDULE 8T
   –    SUBSIDIARIES
SCHEDULE 10B(3)
   –    GUARANTORS
 
       
EXHIBIT A-1
   –    FORM OF SERIES A NOTE
EXHIBIT A-2
   –    FORM OF SERIES B NOTE
EXHIBIT A-3
   –    FORM OF SERIES C NOTE
EXHIBIT A-4
   –    FORM OF SERIES D NOTE
EXHIBIT A-5
   –    FORM OF SERIES E NOTE
EXHIBIT A-6
   –    FORM OF SERIES F NOTE
EXHIBIT B
   –    FORM OF SUPPLEMENT FOR ADDITIONAL NOTES
EXHIBIT C-1
   –    FORM OF OPINION OF COMPANY’S SPECIAL COUNSEL
EXHIBIT C-2
   –    FORM OF OPINION OF COMPANY’S LOUISIANA COUNSEL
EXHIBIT D
   –    FORM OF SUPPLEMENT TO INTERCREDITOR AGREEMENT
EXHIBIT E
   –    FORM OF ACKNOWLEGMENT
EXHIBIT F
   –    FORM OF FUNDS DELIVERY INSTRUCTION LETTER
EXHIBIT G
   –    FORM OF GUARANTY

-v-



--------------------------------------------------------------------------------



 



CROSSTEX ENERGY, L.P.
2501 Cedar Springs, Suite 600
Dallas, TX 75201
July 25, 2006
Each of the Persons named in the
     Purchaser Schedule attached hereto
     as holders of Series A Notes,
     Series B Notes, Series C Notes,
     Series D Notes or Series E Notes
     (the “Existing Holders”)
and
Each of the Persons named in the
     Purchaser Schedule attached hereto
     as purchasers of the Series F Notes
     (the “Series F Purchasers” and, together
     with the Existing Holders and any
     Additional Purchasers, the “Purchasers”)
Ladies and Gentlemen:
          The undersigned, Crosstex Energy, L.P., a Delaware limited partnership
(the “Company”), hereby agrees with you as set forth below. Capitalized terms
used herein have the meanings specified in paragraph 10.
INTRODUCTION
     The Company, the Existing Holders and Prudential Investment Management,
Inc. (“PIM”) are parties to the Amended and Restated Master Shelf Agreement,
dated as of March 31, 2005 (as heretofore amended, the “Existing Agreement”),
under which the Company issued, and there are now outstanding, the Series A
Notes, the Series B Notes, the Series C Notes, the Series D Notes and the
Series E Notes. The Company has requested that the Purchasers and PIM enter into
this Agreement so as to amend and restate the Existing Agreement, as set forth
herein, so as to, among other things, provide for the purchase and sale of the
Series F Notes by the Series F Purchasers and remove PIM as a party to this
Agreement. Subject to the terms and conditions hereof, the Existing Holders, the
Series F Purchasers and PIM are willing to agree to this request of the Company.

 



--------------------------------------------------------------------------------



 



     Accordingly, the parties hereto agree as follows:
          1. AUTHORIZATION OF ISSUE OF NOTES; AMENDMENT AND RESTATEMENT.
          1A. Authorization of Series A Notes. Under the Existing Agreement the
Company authorized and issued its 6.95% Senior Secured Notes, Series A, due
June 1, 2010 (the “Series A Notes”), in the aggregate principal amount of
$30,000,000. The Series A Notes mature June 1, 2010, bear interest on the unpaid
balance thereof from the date thereof until the principal thereof shall have
become due and payable at the rate of 6.95% per annum and on the occurrence and
during the continuation of an Event of Default at the rate specified therein and
are substantially in the form of Exhibit A-1 hereto. The term “Series A Notes”
as used herein shall include each Series A Note delivered pursuant to any
provision of the Existing Agreement or this Agreement and each Series A Note
delivered in substitution or exchange for such Series A Note pursuant to any
such provision.
          1B. Authorization of Series B Notes. Under the Existing Agreement the
Company authorized and issued its 6.88% Senior Secured Notes, Series B, due
July 1, 2010 (the “Series B Notes”), in the aggregate principal amount of
$10,000,000. The Series B Notes mature July 1, 2010, bear interest on the unpaid
balance thereof from the date thereof until the principal thereof shall have
become due and payable at the rate of 6.88% per annum and on the occurrence and
during the continuation of an Event of Default at the rate specified therein,
and are substantially in the form of Exhibit A-2 hereto. The term “Series B
Notes” as used herein shall include each Series B Note delivered pursuant to any
provision of the Existing Agreement or this Agreement and each Series B Note
delivered in substitution or exchange for any such Series B Note pursuant to any
such provision.
          1C. Authorization of Series C Notes. Under the Existing Agreement the
Company authorized and issued its 6.96% Senior Secured Notes, Series C, due
June 18, 2014 (the “Series C Notes”), in the aggregate principal amount of
$75,000,000. The Series C Notes mature June 18, 2014, bear interest on the
unpaid balance thereof from the date thereof until the principal thereof shall
become due and payable at the rate of 6.96% per annum and on the occurrence and
during the continuation of an Event of Default at the rate specified therein,
and are substantially in the form of Exhibit A-3 hereto. The term “Series C
Notes” as used herein shall include each Series C Note delivered pursuant to any
provision of the Existing Agreement or this Agreement and each Series C Note
delivered in substitution or exchange for any such Series C Note pursuant to any
such provision.
          1D. Authorization of Series D Notes. Under the Existing Agreement the
Company authorized and issued its 6.23% Senior Secured Notes, Series D, due
November 28, 2015 (the “Series D Notes”), in the aggregate principal amount of
$85,000,000. The Series D Notes mature November 28, 2015, bear interest on the
unpaid balance thereof from the date thereof until the principal thereof shall
have become due and payable at the rate of 6.23% per annum and on the occurrence
and during the continuation of an Event of Default at the rate specified
therein, and are substantially in the form of Exhibit A-4 hereto. The term
“Series D Notes” as used herein shall include each Series D Note delivered
pursuant to any provision of

2



--------------------------------------------------------------------------------



 



the Existing Agreement or this Agreement and each Series D Note delivered in
substitution or exchange for such Series D Note pursuant to any such provision.
          1E. Authorization of Series E Notes. Under the Existing Agreement the
Company authorized and issued its 6.32% Senior Secured Notes, Series E, due
March 13, 2016 (the “Series E Notes”), in the aggregate principal amount of
$60,000,000. The Series E Notes mature March 13, 2016, bear interest on the
unpaid balance thereof from the date thereof until the principal thereof shall
have become due and payable at the rate of 6.32% per annum and on the occurrence
and during the continuation of an Event of Default at the rate specified
therein, and are substantially in the form of Exhibit A-5 hereto. The term
“Series E Notes” as used herein shall include each Series E Note delivered
pursuant to any provision of the Existing Agreement or this Agreement and each
Series E Note delivered in substitution or exchange for any such Series E Note
pursuant to any such provision.
          1F. Authorization of Issue of Series F Notes. The Company will
authorize the issue of its 6.96% Senior Secured Notes, Series F, due July 25,
2016 (the “Series F Notes”), in the aggregate principal amount of $245,000,000,
to be dated the date of issue thereof, to mature July 25, 2016, to bear interest
on the unpaid balance thereof from the date thereof until the principal thereof
shall have become due and payable at the rate of 6.96% per annum and on the
occurrence and during the continuation of an Event of Default at the rate
specified therein, to be substantially in the form of Exhibit A-6 hereto. The
term “Series F Notes” as used herein shall include each Series F Note delivered
pursuant to any provision of this Agreement and each Series F Note delivered in
substitution or exchange for such Series F Note pursuant to any such provision.
          The term “Notes” as used in this Agreement shall mean any Series A
Note, any Series B Note, any Series C Note, any Series D Note, any Series E
Note, any Series F Notes or any Additional Notes. Notes which have (i) the same
final maturity, (ii) the same principal prepayment dates, (iii) the same
principal prepayment amounts (as a percentage of the original principal amount
of each Note), (iv) the same interest rate, (v) the same interest payment
periods, and (vi) the same original date of issuance are herein called a
“Series” of Notes.
          1G. Amendment and Restatement of Existing Agreement. Subject to the
terms and conditions herein set forth, the Company, the Existing Holders, the
Series F Purchasers and PIM agree that, effective on the Restatement Date, the
Existing Agreement shall be amended and restated in its entirety to read as set
forth in this Agreement and PIM shall withdraw as a party to this Agreement.
          2. PURCHASE AND SALE OF SERIES F NOTES AND ADDITIONAL NOTES.
          2A. Series F Closing. The Company hereby agrees to sell to each
Series F Purchaser and, subject to the terms and conditions herein set forth,
each Series F Purchaser agrees to purchase from the Company Series F Notes in
the aggregate principal amount set forth opposite its name on the Purchaser
Schedule attached hereto at 100% of such aggregate principal amount. The Company
will deliver to the Series F Purchasers, at the offices of Schiff Hardin LLP,
6600 Sears Tower, Chicago, Illinois 60606, one or more Series F Notes registered
in the

3



--------------------------------------------------------------------------------



 



name of such Series F Purchasers, evidencing the aggregate principal amount of
Series F Notes to be purchased by such Series F Purchasers and in the
denomination or denominations specified in the Purchaser Schedule attached
hereto against payment of the purchase price thereof by transfer of immediately
available funds to the credit of the account of the Company, account #0880423630
at Union Bank of California (ABA No. 122000496) on the Restatement Date.
          2B. Additional Series of Notes. The Company may, from time to time, in
its sole discretion, but subject to the terms hereof, issue and sell one or more
additional Series of its senior secured promissory notes under the provisions of
this Agreement pursuant to a supplement (a “Supplement”) substantially in the
form of Exhibit B. Each additional Series of Notes (the “Additional Notes”)
issued pursuant to a Supplement shall be subject to the following terms and
conditions:
     (i) each Series of Additional Notes, when so issued, shall be
differentiated from all previous series by sequential alphabetical designation
inscribed thereon;
     (ii) each Series of Additional Notes shall be dated the date of issue, bear
interest at such rate (including method of calculation), mature on such date, be
subject to such mandatory and optional prepayment on the dates and at the
Yield-Maintenance Amounts, if any, have such additional or different conditions
precedent to closing, such representations and warranties and such additional
covenants as shall be specified in the Supplement under which such Additional
Notes are issued and upon execution of any such Supplement, this Agreement shall
be deemed amended to reflect such additional covenants and agreements which are
in addition to, or more restrictive than, the covenants and agreements to which
the Company is subject pursuant to this Agreement without further action on the
part of the holders of the Notes outstanding under this Agreement, provided,
that any such additional covenants and agreements shall inure to the benefit of
all holders of Notes so long as any Additional Notes issued pursuant to such
Supplement remain outstanding and such additional covenants and agreements shall
not otherwise amend or modify the covenants and agreements to which the Company
is subject pursuant to this Agreement;
     (iii) each Series of Additional Notes issued under this Agreement shall be
in substantially the form of Exhibit 1 to Exhibit B hereto with such variations,
omissions and insertions as are necessary or permitted hereunder;
     (iv) the minimum aggregate principal amount of any Series of Notes issued
under a Supplement shall be $10,000,000;
     (v) all Additional Notes shall mature more than one year after the issuance
thereof, shall constitute Debt of the Company and shall rank pari passu with all
other outstanding Notes; and
     (vi) no Additional Notes shall be issued hereunder if at the time of
issuance thereof and after giving effect to he application of the proceeds
thereof, any Default or Event of Default shall have occurred and be continuing.

4



--------------------------------------------------------------------------------



 



          3. CONDITIONS OF AMENDMENT AND RESTATEMENT AND CLOSINGS.
          3A. Conditions to Amendment and Restatement and Purchase and Sale of
Series F Notes. The effectiveness of the amendment and restatement of the
Existing Agreement pursuant to paragraph 1G hereof, and the obligation of any
Series F Purchaser to purchase and pay for any Series F Notes, are each subject
to the satisfaction, on the Restatement Date, of the following conditions:
          3A(1). Certain Documents. Each Existing Holder and Series F Purchaser
shall have received the following, each dated the date of the Restatement Date
unless otherwise specified and full force and effect:
     (i) The Series F Notes to be issued to such Purchaser, if any, pursuant to
paragraph 2A.
     (ii) A certificate of the Secretary or an Assistant Secretary of the
Ultimate General Partner certifying (A) the existence of the Company and the
General Partner, (B) the Company Partnership Agreement, (C) the General
Partner’s organizational documents, (D) the Ultimate General Partner’s
organizational documents, (E) the resolutions of the Ultimate General Partner
approving this Agreement, the Series F Notes and any other Loan Documents being
executed and delivered on or before Restatement Date and the related
transactions, and (F) all documents evidencing other necessary corporate,
partnership or limited liability company action and governmental approvals, if
any, with respect to this Agreement, the Series F Notes and the other Loan
Documents executed and delivered on or before the Restatement Date.
     (iii) A certificate of the Secretary or an Assistant Secretary of the
Ultimate General Partner certifying the names and true signatures of the
officers of the Ultimate General Partner authorized to sign this Agreement, the
Series F Notes, the other Loan Documents being executed and delivered on or
before Restatement Date and the other documents to be delivered hereunder on
behalf of the Company.
     (iv) Certificates of the Secretary or an Assistant Secretary of each of the
Guarantors certifying (A) the organizational documents of such Guarantor,
(B) the resolutions of the governing body of such Guarantor approving the
Guaranty and the other Loan Documents being executed and delivered on or before
Restatement Date to which such Guarantor is a party and the related
transactions, and (C) all other documents evidencing other necessary corporate,
partnership or limited liability company action and governmental approvals, if
any, with respect to this Agreement, the Guaranty, and the other Loan Documents
to which such Guarantor is a party executed and delivered on or before the
Restatement Date.
     (v) Certificates of the Secretary or an Assistant Secretary of each
Guarantor certifying the names and true signatures of the officers of such
Guarantor authorized to sign the Guaranty, the other Loan Documents being
executed and delivered on or before

5



--------------------------------------------------------------------------------



 



Restatement Date to which such Guarantor is a party and the other documents to
be delivered hereunder on behalf of such Guarantor.
     (vi) A favorable opinion of Baker Botts L.L.P., special counsel to the
Company and the Guarantors (or such other counsel designated by the Company and
acceptable to the Purchaser(s)) satisfactory to such Purchaser and substantially
in the form of Exhibit C-1 attached hereto, and a favorable opinion of Taylor,
Porter, Brooks & Phillips, special Louisiana counsel to the Company and the
Guarantors (or such other counsel designated by the Company and acceptable to
the Purchaser(s)) satisfactory to such Purchaser and substantially in the form
of Exhibit C-2 hereto, and, in either case, as to such other matters as such
Purchaser may reasonably request. The Company hereby directs such counsel to
deliver such opinion, agrees that the issuance and sale of any Notes will
constitute a reconfirmation of such direction, and understands and agrees that
each Purchaser receiving such opinions will be and is hereby authorized to rely
on such opinions.
     (vii) Certificates of good standing, existence and authority for the
Company, the General Partner, the Ultimate General Partner and each of the
Guarantors from each of the states in which the Company, the General Partner,
the Ultimate General Partner and each of the Guarantors is organized.
     (viii) Results of searches of the UCC Records of the Secretary of State (or
other applicable Government Person) of the jurisdiction of organization of the
Company and each Guarantor, reflecting no Liens against any of the Collateral as
to which perfection of a Lien is accomplished by the filing of a financing
statement other than Liens in favor of the Collateral Agent for the benefit of
the Holders and the Banks and Liens permitted by paragraph 6C(1).
     (ix) The Guaranty duly executed by Guarantors.
     (x) A supplement to the Intercreditor Agreement in the form of Exhibit D
hereto duly executed by the Series F Purchasers which are not also Existing
Holders.
     (xi) An Officer’s Certificate affirming, as of the Restatement Date,
(a) the names and addresses of the Collateral Agent, the Administrative Agent,
the Banks and the Bank Affiliated Counterparties (as defined in the
Intercreditor Agreement), and (b) that no Notice of Actionable Default (as
defined in the Intercreditor Agreement) shall have been delivered to the
Collateral Agent and by the Collateral Agent to the Creditors.
     (xii) An acknowledgment in the form of Exhibit E hereto regarding the
Company Security Agreement, the Guarantor Security Agreement, and the
Intercreditor Agreement duly executed by the Company, the Guarantors and the
Collateral Agent.
     (xiii) Certificate(s) of insurance naming the Collateral Agent as loss
payee or additional insured evidencing insurance which meets the requirements of
this Agreement and the Security Documents and which is in amount, form and
substance and from an issuer satisfactory to the Required Holders.

6



--------------------------------------------------------------------------------



 



     (xiv) A certified copy of each of (a) the Bank Agreement, (b) the Company
Security Agreement, (c) the Guarantor Security Agreement, (d) the Intercreditor
Agreement, and (e) appropriate UCC-1 or UCC-3 Financing Statements naming the
Collateral Agent as the secured party and the Company and each Guarantor as
debtor.
     (xv) Written instructions of the Company in the form of Exhibit F attached
hereto.
     (xvi) A certificate dated as of the Restatement Date from the Chief
Financial Officer of the Company as to the Solvency of the Company and its
Subsidiaries on a consolidated basis.
     (xvii) The most recently completed annual (or other audited) financial
statements of the Company and its Subsidiaries, interim financial statements of
the Company and its Subsidiaries dated the end of the most recent fiscal quarter
for which financial statements are available and financial projections of the
Company and its Subsidiaries covering a period at least equal to the greater of
(a) the period covered by any similar projections delivered under the Bank
Agreement, or (b) three years and incorporating the Notes provided for herein.
     (xviii) Additional documents or certificates with respect to legal matters
or corporate or other proceedings related to the transactions contemplated
hereby as may be reasonably requested by such Purchaser.
          3A(2). Opinion of Purchaser’s Special Counsel. Each Existing Holder
and Series F Purchaser shall have received from Schiff Hardin LLP, who is acting
as special counsel for it in connection with this transaction, a favorable
opinion satisfactory to such Purchaser as to such matters incident to the
matters herein contemplated as it may reasonably request.
          3A(3). Representations and Warranties; No Default. The representations
and warranties contained in paragraph 8 hereof and in the other Loan Documents
shall be true on and as of the Restatement Date, except to the extent of changes
caused by the transactions herein contemplated; there shall exist on the
Restatement Date no Event of Default or Default; and the Company shall have
delivered to each Existing Holder and Series F Purchaser an Officer’s
Certificate, dated the Restatement Date, to both such effects.
          3A(4). Purchase Permitted by Applicable Laws. The purchase of and
payment for the Series F Notes to be purchased by the Series F Purchasers on the
terms and conditions herein provided (including the use of the proceeds of the
Series F Notes by the Company) shall not violate any applicable law or
governmental regulation (including, without limitation, Section 5 of the
Securities Act or Regulation T, U or X of the Board of Governors of the Federal
Reserve System) and shall not subject any Series F Purchaser to any tax,
penalty, liability or other onerous condition under or pursuant to any
applicable law or governmental regulation, and each Series F Purchaser shall
have received such certificates or other evidence as it may request to establish
compliance with this condition.
          3A(5). Legal Matters. Counsel for each Existing Holder and Series F
Purchaser, including the special counsel for the Purchasers referred to in
paragraph 3A(2), shall

7



--------------------------------------------------------------------------------



 




be satisfied as to all legal matters relating to the purchase and sale of the
Series F Notes, and such Purchaser shall have received from such counsel
favorable opinions as to such legal matters as it may request.
          3A(6). Payment of Fees. The Company shall have paid to PIM the fee
described in a letter dated July 12, 2006. In addition, all other fees which are
due and payable on or before the Restatement Date shall have been paid, and
without limiting the provisions of paragraph 11B, special counsel to the
Purchasers shall have received its fees, charges and disbursements to the extent
reflected in a statement of such special counsel rendered to the Company at
least one Business Day prior to the Restatement Date.
          3A(7). Private Placement Numbers. Private Placement numbers issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for the Series F Notes.
          3A(8). Title. Each Existing Holder and Series F Purchaser shall be
satisfied in its reasonable discretion as to the status of the Company’s or a
Guarantor’s, as applicable, title to the Company’s and its Subsidiaries’
Properties.
          3A(9). Collateral Agent’s Liens. Each Existing Holder and Series F
Purchaser shall have received satisfactory evidence that the Liens granted to
the Collateral Agent under the Security Documents are Acceptable Security
Interests and that all actions or filings necessary to protect, preserve and
validly perfect such Liens have been made, taken or obtained, as the case may
be, and are in full force and effect.
          3A(10). Encumbrance of Real Property Interests. Each Existing Holder
and Series F Purchaser shall be satisfied that the Security Documents encumber
substantially all of such real property interests held by the Company and its
Subsidiaries as the Collateral Agent may require.
          3A(11). Corporate Structure. The corporate and capital structure of
the Company shall be reasonably satisfactory to each Existing Holder and
Series F Purchaser.
          3A(12). Proceedings. All corporate and other proceedings taken or to
be taken in connection with the transactions contemplated hereby and all
documents incident thereto shall be satisfactory in substance and form to each
Existing Holder and Series F Purchaser, and it shall have received all such
counterpart originals or certified or other copies of such documents as it may
reasonably request.
          3B. Conditions to Issuance of Additional Notes. The obligations of the
Additional Purchasers to purchase any Additional Notes shall be subject to the
following conditions precedent, in addition to the conditions specified in the
Supplement pursuant to which such Additional Notes may be issued:
          3B(1). Compliance Certificate. A duly authorized senior financial
officer of the Company shall execute and deliver to each Additional Purchaser
and each holder of Notes an Officer’s Certificate dated the date of issue of
such Series of Additional Notes stating that such

8



--------------------------------------------------------------------------------



 




officer has reviewed the provisions of this Agreement (including any Supplements
hereto) and setting forth the information and computations (in sufficient
detail) required in order to establish whether the Company and its Subsidiaries
is in compliance with the requirements of paragraph 6 on such date.
          3B(2). Execution and Delivery of Supplement. The Company and each such
Additional Purchaser shall execute and deliver a Supplement substantially in the
form of Exhibit B hereto.
          3B(3). Representations of Additional Purchasers. Each Additional
Purchaser shall have confirmed in the Supplement that the representations set
forth in paragraph 9 are true with respect to such Additional Purchaser on and
as of the date of issue of the Additional Notes.
          4. PREPAYMENTS. The Notes shall be subject to prepayment with respect
to any required prepayments set forth in such Notes as provided in paragraphs 4A
and 4F and with respect to the optional prepayments permitted by paragraph 4B.
Any prepayment made by the Company pursuant to any other provision of this
paragraph 4 shall not reduce or otherwise affect its obligation to make any
required prepayment as specified in paragraph 4A.
          4A. Required Prepayments. The Notes of each Series shall be subject to
required prepayments, if any, set forth in the Notes of such Series.
          4B. Optional Prepayment With Yield-Maintenance Amount. The Notes shall
be subject to prepayment, in whole at any time or from time to time in part (in
integral multiples of $100,000 and in a minimum amount of $1,000,000), at the
option of the Company, at 100% of the principal amount so prepaid plus interest
thereon to the prepayment date and the Yield-Maintenance Amount, if any, with
respect to each such Note. Any partial prepayment of Notes pursuant to this
paragraph 4B shall be applied in satisfaction of required payments of principal
of the Notes in inverse order of their scheduled due dates.
          4C. Notice of Optional Prepayment. The Company shall give the Holder
of each Note to be prepaid pursuant to paragraph 4B irrevocable written notice
of such prepayment not less than 10 Business Days prior to the prepayment date,
specifying such prepayment date, specifying the aggregate principal amount of
the Notes to be prepaid on such date, identifying each Note held by such Holder,
and the principal amount of each such Note, to be prepaid on such date and
stating that such prepayment is to be made pursuant to paragraph 4B. Notice of
prepayment having been given as aforesaid, the principal amount of the Notes
specified in such notice, together with interest thereon to the prepayment date
and together with the Yield-Maintenance Amount, if any, herein provided, shall
become due and payable on such prepayment date. The Company shall, on or before
the day on which it gives written notice of any prepayment pursuant to paragraph
4A, give telephonic notice of the principal amount of the Notes to be prepaid
and the prepayment date to each Holder which shall have designated a recipient
for such notices in the Purchaser Schedule attached hereto, on Schedule A
attached to any Supplement or by notice in writing to the Company.

9



--------------------------------------------------------------------------------



 



          4D. Application of Prepayments. Upon any partial prepayment of the
Notes of any Series pursuant to paragraph 4A, the amount so prepaid shall be
allocated to all outstanding Notes of such Series (including, for the purpose of
this paragraph 4D only, all Notes prepaid or otherwise retired or purchased or
otherwise acquired by the Company or any of its Subsidiaries or Affiliates other
than by prepayment pursuant to paragraph 4A, 4B or 4F) in proportion to the
respective outstanding principal amounts thereof. Upon any partial prepayment of
the Notes pursuant to paragraph 4B, the amount to be prepaid shall be applied
pro rata to all outstanding Notes of all Series according to the respective
unpaid principal amounts thereof.
          4E. Retirement of Notes. The Company shall not, and shall not permit
any of its Subsidiaries or Affiliates to, prepay or otherwise retire in whole or
in part prior to their stated installment or final maturities (other than by
prepayment pursuant to paragraphs 4A, 4B or 4F upon acceleration of such final
maturity pursuant to paragraph 7A), or purchase or otherwise acquire, directly
or indirectly, Notes held by any Holder.
          4F. Offer to Prepay Notes in the Event of Asset Dispositions and Debt
Issuance.
          (i) Notice of Offer to Prepay Notes. The Company will, at least
15 days prior to (a) the receipt by the Company or any of its Subsidiaries of
Net Cash Proceeds from any Asset Disposition or any Recovery Event (except
(1) to the extent a Reinvestment Notice shall be delivered in respect of such
Asset Disposition or Recovery Event and (2) cash receipts in the ordinary course
of business of the applicable recipient), (b) each Reinvestment Prepayment Date,
and (c) the receipt by the Company or any of its Subsidiaries of any Net Cash
Proceeds from the issuance or incurrence of any Debt for borrowed money
(excluding any Debt incurred in accordance with paragraph 6C(2)), give written
notice thereof to each Holder. Such notice shall contain and constitute an offer
to prepay the Notes as described in paragraph 4F(iii) and shall be accompanied
by the certificate described in paragraph 4F(vi). For purposes of calculating
the Net Cash Proceeds received from an Asset Disposition or from a Recovery
Event, such proceeds shall be determined as of the date of the applicable Asset
Disposition or Recovery Event, whether or not received on such date, but no such
amount shall be required to be applied to prepayment of the Notes pursuant to
this paragraph 4F until received by the applicable Person. The provisions of
this paragraph 4F do not constitute a consent to the consummation of any Asset
Disposition not permitted by paragraph 6C(5) or a consent to the issuance or
incurrence of any Debt by the Company or any of its Subsidiaries not otherwise
permitted hereunder.
          (ii) Notice of Acceptance of Offer under Paragraph 4F(i). If the
Company shall at any time receive an acceptance to an offer to prepay Notes
under paragraph 4F(i) from some, but not all, of the Holders, then the Company
will, within two Business Days after the receipt of such acceptance, give
written notice of such acceptance to each other Holder which has notified the
Company that it requests to receive notices under this paragraph 4F(ii).
          (iii) Offer to Prepay Notes. The offer to prepay Notes contemplated by
paragraph 4F(i) shall be an offer to prepay, in accordance with and subject to
this paragraph 4F, on the date the Company or any Subsidiary shall receive any
Net Cash Proceeds (in the case of an offer to prepay given as a result of
clauses (a) or (c) of paragraph 4F(i)) or on the Reinvestment Prepayment Date
(in the case of an offer to prepay given as a result of clause (b) of

10



--------------------------------------------------------------------------------



 



paragraph 4F(i)) (the “Proposed Prepayment Date”), a principal amount of the
Notes held by each Holder (in this case only, “Holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) that is equal to the product of (x) the amount of the Net
Cash Proceeds described in clauses (a) or (c) of paragraph 4F(i) (in the case of
an offer to prepay given as a result of such clauses) or the Reinvestment
Prepayment Amount with respect to the Reinvestment Event relating to the
Reinvestment Prepayment Date (in the case of an offer to prepay even as a result
of clause (b) of paragraph 4F(i)) and (y) a fraction, the numerator of which is
the outstanding principal amount of Notes held by such Holder on such Proposed
Prepayment Date and the denominator of which is the sum of the outstanding
principal amount of all Bank Obligations on such Proposed Prepayment Date plus
the sum of the outstanding principal amount of all Notes on such Proposed
Prepayment Date.
          (iv) Rejection; Acceptance. A Holder may accept the offer to prepay
made pursuant to paragraph 4F(i) by causing a notice of such acceptance to be
delivered to the Company prior to the Proposed Prepayment Date. A failure by a
Holder to so respond to an offer to prepay made pursuant to this paragraph 4F
prior to the Proposed Prepayment Date shall be deemed to constitute a rejection
of such offer by such Holder.
          (v) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
paragraph 4F shall be at 100% of the principal amount so prepaid, together with
interest on such Notes accrued to the date of prepayment and, (i) with respect
to a prepayment as a result of an Asset Disposition or a Recovery Event, to the
extent that the aggregate principal amount of the Notes prepaid pursuant to this
paragraph 4F as a result of all Asset Dispositions or Recovery Events would
exceed $20,000,000, the Yield-Maintenance Amount, if any, with respect to the
principal amount of the Notes being prepaid, to the extent the principal amount
of the Notes being prepaid, together with the aggregate principal amount of
Notes previously prepaid pursuant to this paragraph 4F as a result of Asset
Dispositions or Recovery Events, would exceed $20,000,000 and (ii) with respect
to a prepayment as a result of the issuance or incurrence of any Debt for
borrowed money, the Yield-Maintenance Amount, if any, with respect to each such
Note. The prepayment shall be made on the Proposed Prepayment Date. The
principal amount of any Note prepaid pursuant to this paragraph 4F shall be
applied and reduce the required prepayments of such Note referred to in
paragraph 4A hereof in the inverse order of their scheduled due dates.
          (vi) Officer’s Certificate. Each offer to prepay the Notes pursuant to
this paragraph 4F shall be accompanied by a certificate, executed by a
Responsible Officer of the Company and dated the date of such offer, specifying
(i) the Proposed Prepayment Date, (ii) the date that such offer is made pursuant
to this paragraph 4F, (iii) the principal amount of each Note offered to be
prepaid, (iv) the interest and the Yield-Maintenance Amount, if any, that would
be due on each Note offered to be prepaid, (v) that the conditions of this
paragraph 4F have been fulfilled, and (vi) in reasonable detail, a description
of the event giving rise to such offer to prepay and the details of the
calculation of the amount of the Notes offered to be prepaid.
          5. AFFIRMATIVE COVENANTS. So long as any Note or any amount under any
Loan Document shall remain unpaid, the Company agrees to comply with the
following covenants.

11



--------------------------------------------------------------------------------



 



          5A. Reporting Requirements. The Company will furnish to each Holder:
     (i) Quarterly Financials. As soon as available and in any event within
45 days after the end of each of the first three fiscal quarters of each fiscal
year of the Company, an unaudited Consolidated balance sheet of the Company and
its Subsidiaries as of the end of such quarter and unaudited Consolidated
statements of operations, changes in partners’ capital and cash flows of the
Company and its Subsidiaries for the period commencing at the end of the
preceding fiscal year and ending with the end of such quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
period of the preceding fiscal year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments and the absence of footnotes) by
the chief financial officer, chief accounting officer or vice president finance
of the Ultimate General Partner as having been prepared in accordance with GAAP
consistently applied, together with (i) a certificate of said officer stating
that no Default or Event of Default has occurred and is continuing or, if a
Default or Event of Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Company proposes to take with respect
thereto and (ii) a schedule in reasonable detail showing the computations used
by such officer in determining, as of the end of such fiscal quarter, compliance
with the covenants contained in paragraphs 6A(2) and 6A(3);
     (ii) Audited Annual Financials. As soon as available and in any event
within 90 days after the end of each fiscal year of the Company, audited
Consolidated balance sheets of the Company and its Subsidiaries as of the end of
such fiscal year and audited Consolidated statements of operations, changes in
partners’ capital and cash flows of the Company and its Subsidiaries for such
fiscal year, in each case certified without qualification by KPMG LLP or other
independent public accountants of recognized national standing acceptable to the
Required Holders, together with (a) a certificate of the chief financial
officer, chief accounting officer or vice president finance of the Ultimate
General Partner stating that no Default or Event of Default has occurred and is
continuing or, if a Default or Event of Default has occurred and is continuing,
a statement as to the nature thereof and the action the Company proposes to take
with respect thereto, (b) a schedule in reasonable detail showing computations
used by such chief financial officer, chief accounting officer or vice president
finance of the Ultimate General Partner in determining, as of the end of such
fiscal year, compliance with the covenants contained in paragraphs 6A(2) and
6A(3), and (b) copies of any material accountant’s letters received by
management in connection with such accounting firm’s findings during its audit
of the financial records of the Company during, or in respect of, such fiscal
year;
     (iii) Defaults. Forthwith, but in any event within five Business Days,
following the occurrence of any Default or Event of Default, a certificate of a
Responsible Officer setting forth the details thereof and the action that the
Company is taking or proposes to take with respect thereto;
     (iv) Litigation. Promptly after any Responsible Officer becoming aware of
the assertion or occurrence thereof, notice of any litigation, judicial
reference proceeding, arbitration proceeding or regulatory proceeding affecting
the Company or any Subsidiary or the property of the Company or any Subsidiary,
other than any such litigation or

12



--------------------------------------------------------------------------------



 



proceeding that, if adversely determined, could not reasonably be expected to
have a Material Adverse Effect;
     (v) Environmental Proceedings. Promptly after the assertion or occurrence
thereof or any Responsible Officer becoming aware of the reasonable likelihood
thereof, notice of any Environmental Proceeding against the Company or any
Subsidiary, or of any noncompliance by the Company or any Subsidiary with any
Environmental Law or Environmental Permit, that could reasonably be expected to
have a Material Adverse Effect;
     (vi) SEC Filings. Promptly after the same are available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of the Company, and copies of all annual, regular,
periodic and special reports and registration statements which the Company may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Holders pursuant hereto;
     (vii) Other Debt. Promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of debt securities of the Company or
any Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Holders
pursuant to any other clause of this paragraph 5A;
     (viii) SEC Investigation. Promptly, and in any event within five Business
Days after receipt thereof by the Company or any Subsidiary thereof, copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of the Company or any Subsidiary thereof;
     (ix) ERISA Event. Promptly after the assertion or occurrence thereof or any
Responsible Officer becoming aware of the reasonable likelihood thereof, notice
of the occurrence of any ERISA Event;
     (x) Changes in Reporting Practices. Promptly after the assertion or
occurrence thereof or any Responsible Officer becoming aware of the reasonable
likelihood thereof, notice of any material change in accounting policies or
financial reporting practices by the Company or any Subsidiary; and
     (xi) Other Information. Promptly upon request, such additional information
regarding the financial position, assets or business (including with respect to
environmental matters) of the Company or any Subsidiary as any Holder may
reasonably request from time to time.
          If the certificate containing any computations referred to in clauses
(i) or (ii) includes Pro Forma EBITDA with respect to the construction of any
Property, such certificate shall also certify as to (1) with respect to the
first inclusion of Pro Forma EBITDA with respect to the construction of any
Property, the Scheduled Completion Date of such construction and (2)

13



--------------------------------------------------------------------------------



 



thereafter, the Company’s current good faith estimate of the date upon which
such construction will be completed.
          5B. Information Required by Rule 144A. The Company will, upon the
request of any Holder, provide such Holder, and any qualified institutional
buyer designated by such Holder, such financial and other information as such
Holder may reasonably determine to be necessary in order to permit compliance
with the information requirements of Rule 144A under the Securities Act in
connection with the resale of Notes, except at such times as the Company is
subject to and in compliance with the reporting requirements of section 13 or
15(d) of the Exchange Act. For the purpose of this paragraph 5B, the term
“qualified institutional buyer” shall have the meaning specified in Rule 144A
under the Securities Act.
          5C. Visitation Rights. At any reasonable time and from time to time,
upon reasonable notice by the Holder concerned, the Company will permit, and
cause each Subsidiary to permit, any Holder, and any agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, the Company and its Subsidiaries and
to discuss the affairs, finances and accounts of the Company and its
Subsidiaries with any of their respective officers or directors (or equivalent
persons) or, provided the Company has been given reasonable opportunity to be
present, with their independent certified public accountants; provided, however,
that, unless a Default or Event of Default has occurred and is continuing, such
Holder’s visitation rights shall be limited to not more than two occasions in
any calendar year.
          5D. Covenant to Secure Notes Equally. The Company will, if it or any
Subsidiary shall create or assume any Lien upon any of its property or assets,
whether now owned or hereafter acquired, other than Liens permitted by the
provisions of paragraph 6C(1) (unless prior written consent to the creation or
assumption thereof shall have been obtained pursuant to paragraph 11C), make or
cause to be made effective provision whereby the Notes will be secured by such
Lien equally and ratably with any and all other Debt thereby secured so long as
any such other Debt shall be so secured.
          5E. Preservation of Legal Existence, Etc. The Company will preserve
and maintain, and cause each Subsidiary to preserve and maintain, its legal
existence, rights (charter and statutory) and franchises, except as otherwise
permitted by paragraph 6C(4); provided, however, that neither the Company nor
any Subsidiary shall be required to preserve any such right or franchise if the
general partner, board of directors or equivalent body of the Company or such
Subsidiary determines that the preservation thereof is no longer desirable in
the conduct of the business of the Company or such Subsidiary, as applicable,
and if the loss thereof is not disadvantageous in any material respect to the
Holders.
          5F. Maintenance of Properties, Etc. Except as otherwise permitted by
paragraph 6C(5), the Company will maintain and preserve, and cause each
Subsidiary to maintain and preserve, all of its material properties that are
necessary for the conduct of its business in good working order and condition,
ordinary wear and tear excepted.
          5G. Compliance with Laws, Etc. The Company will comply, and cause each
Subsidiary to comply, with all Governmental Rules and all contracts, agreements
and other

14



--------------------------------------------------------------------------------



 



instruments the noncompliance with which could reasonably be expected to have a
Material Adverse Effect.
          5H. Payment of Taxes, Etc. The Company will pay and discharge, and
cause each Subsidiary to pay and discharge, before the same become delinquent,
(a) all federal, state and other material taxes, assessments and governmental
charges or levies imposed upon or against it or its property and (b) all
material lawful claims that, if unpaid, might by law become a Lien upon its
property; provided, however, that neither the Company nor any Subsidiary shall
be required to pay or discharge any such tax, assessment, charge, levy or claim
that is being contested in good faith and, in the case of any such tax,
assessment, charge or levy, by proper proceedings and as to which, in all such
cases, it is maintaining appropriate reserves in accordance with GAAP.
          5I. Maintenance of Insurance. The Company will maintain, and cause
each Subsidiary to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks (a) as is
usually carried by companies engaged in similar businesses and owning similar
properties in the same general areas in which the Company or such Subsidiary, as
applicable, operates and (b) as is reasonably acceptable to the Required
Holders.
          5J. Keeping of Books. The Company will keep, and cause each Subsidiary
to keep, proper books of record and account in which full and correct entries
shall be made of all financial transactions and the Properties and business of
the Company and each Subsidiary, in accordance with GAAP consistently applied.
          5K. Transactions with Affiliates. The Company will conduct, and cause
each Subsidiary to conduct, all transactions otherwise permitted under the Loan
Documents with any of its Affiliates (other than the Company or a Guarantor) on
terms that are fair and reasonable and no less favorable to the Company or such
Subsidiary than it would obtain in a comparable arms’ length transaction with a
Person not an Affiliate.
          5L. Compliance with Environmental Laws. The Company will (i) comply,
and cause each Subsidiary to comply, with all applicable Environmental Laws and
Environmental Permits, except in such instances in which (a) such requirement of
law or order, writ, injunction or decree is being contested in good faith by the
appropriate proceedings diligently conducted, if such contest could reasonably
be expected to cause such non-compliance to not have a Material Adverse Effect
or (b) the failure to comply therewith could not reasonably be expected to have
a Material Adverse Effect, (ii) obtain and renew, and cause each Subsidiary to
obtain and renew, when needed all material Environmental Permits necessary for
its operations and properties that, if not obtained and renewed, could
reasonably be expected to have a Material Adverse Effect, (iii) conduct, and
cause each Subsidiary to conduct, any necessary investigation, study, sampling
and testing at properties currently owned and operated by the Company or any
Subsidiary in accordance with the requirements of all applicable Environmental
Laws and (iv) undertake, and cause each Subsidiary to undertake, any cleanup,
removal, remedial and other action necessary to remove and clean up all
Hazardous Materials from any of its currently owned or operated properties, in
accordance with the material requirements of all

15



--------------------------------------------------------------------------------



 



applicable Environmental Laws, the noncompliance with which could reasonably be
expected to have a Material Adverse Effect.
          5M. Environmental Remediation and Indemnification. If at any time any
Hazardous Material is discovered on, under or about any Mortgaged Property or
any other property owned or operated by the Company or any Subsidiary (“Other
Property”) and failure to remediate the same would cause the Company or any
Subsidiary to be in violation of any Environmental Law that could reasonably be
expected to have a Material Adverse Effect, the Company will inform the Holders
of the same and of the Company’s proposed remediation program, and the Company
or such Subsidiary will, at no cost and expense to the Collateral Agent or the
Holders, and only to the extent of any legal requirement under applicable
Environmental Laws for the Company or such Subsidiary to do so, remediate or
remove such Hazardous Materials from such Mortgaged Property or Other Property
or the groundwater underlying such Mortgaged Property or Other Property in
accordance with (i) such remediation program as a prudent operator would
undertake, (ii) the approval of the appropriate Governmental Persons, if any
such approval is required under the applicable Environmental Laws, and (iii) all
applicable Environmental Laws the noncompliance with which could reasonably be
expected to have a Material Adverse Effect. The Company and any Subsidiary shall
have the right to contest any notice or directive by any appropriate
Governmental Person to remediate or remove Hazardous Materials from any
Mortgaged Property or Other Property so long as the Company or such Subsidiary
diligently prosecutes such contest to completion and complies with any final
order or determination. The Company shall be solely responsible for, and will
indemnify and hold harmless the Collateral Agent and the Holders and their
respective directors, officers, employees, agents, successors and assigns from
and against, any and all losses, damages, demands, claims, causes of action,
judgments, actions, assessments, penalties, costs, expenses and liabilities to
the extent that they directly or indirectly arise out of or are attributable to
the release of any Hazardous Materials at any Mortgaged Property or Other
Property, including the following: (a) all foreseeable and unforeseeable
consequential damages; (b) the costs of any repair, cleanup or detoxification of
any Mortgaged Property or Other Property required by any applicable
Environmental Laws, and the preparation and implementation of any closure,
remedial or other plans required by any applicable Environmental Laws; and
(c) all reasonable costs and expenses incurred by the Collateral Agent or any
Holder in connection with clauses (a) and (b) above, including reasonable
attorneys’ fees; provided, however, that the Company shall not be liable for any
of the foregoing if a final, nonappealable judgment by a court of competent
jurisdiction finds that such release of Hazardous Materials resulted from the
gross negligence or willful misconduct of the Collateral Agent or a Holder. The
indemnities provided in this paragraph 5M shall survive the repayment or any
other satisfaction of the Obligations of the Company under the Loan Documents.
          5N. Maintenance of Credit Facility. The Company will at all times
maintain a committed revolving credit facility in an amount of not less than
$20,000,000 with a remaining term of at least 6 months.
          5O. Additional Covenants and Additional Defaults. If the Company or
any Subsidiary enters into, assumes or otherwise becomes bound or obligated
under any agreement (including amendments of the Bank Agreement) evidencing,
securing, guaranteeing or otherwise relating to the Bank Obligations that
contains one or more Additional Covenants or

16



--------------------------------------------------------------------------------



 



Additional Defaults, the terms of this Agreement shall, without any further
action on the part of the Company or any of the holders of the Notes, be deemed
to be amended automatically to include each Additional Covenant and each
Additional Default contained in such agreement. The Company further covenants to
promptly execute and deliver at its expense (including the reasonable fees and
expenses of counsel for the holders of the Notes) an amendment to this Agreement
in form and substance satisfactory to the Required Holder(s) evidencing the
amendment of this Agreement to include such Additional Covenants and Additional
Defaults, provided that the execution and delivery of such amendment shall not
be a precondition to the effectiveness of such amendment as provided for in this
paragraph 5O, but shall merely be for the convenience of the parties hereto.
          5P. Mortgage Amendments. Upon the earlier to occur of (i) six months
prior to the maturity date of any Note or (ii) if the Required Holder(s)
reasonably believe that failure to execute and deliver such amendments could
have a material adverse effect on the rights and remedies of the Holders, upon
the Required Holder(s)’ request, the Company and the Guarantors, as applicable,
shall promptly execute and deliver to the Collateral Agent amendments to each of
the existing Mortgages in form and substance reasonably satisfactory to the
Required Holder(s), together with such other documents, certificates, opinions
and agreements as the Required Holder(s) may reasonably request.
          5Q. Post-Closing Requirements. On or before September 27, 2006, the
Company and the Guarantors shall execute such Mortgages and other Security
Documents as the Required Holder(s) may reasonably require to perfect Liens on
all material pipeline, gas gathering and processing assets of the Company and
the Guarantors acquired in connection with the Chief Acquisition. In connection
with the execution and delivery of such Mortgages and other Security Documents,
the Company and the Guarantors shall deliver to the Collateral Agent such other
documents, certificates, opinions and agreements as the Required Holder(s) may
reasonably request.
          5R. Excess Leverage Fee. If the Leverage Ratio as of the end of any
fiscal quarter set forth below is within a range specified for such fiscal
quarter, then for such fiscal quarter the Company agrees to pay to the holders
of the Notes, in addition to the interest accruing on the Notes, a fee (the
“Excess Leverage Fee”), payable in arrears on or before the 45th day after the
end of such fiscal quarter, equal to the product of (i) the percentage set forth
below for such fiscal quarter and range, multiplied by (ii) the daily average
outstanding principal balance of the Notes during such fiscal quarter. The
payment of the Excess Leverage Fee shall not constitute a waiver of any Default
or Event of Default.

17



--------------------------------------------------------------------------------



 



                  Leverage Ratio Range   Excess Leverage Fee
Fiscal Quarter ending September 30, 2006:
  Greater than 4.90 to 1.00 but less than or equal to 5.00 to 1.00     0.08 %
 
           
 
  Greater than 5.00 to 1.00 but less than or equal to 5.25 to 1.00     0.15 %
 
           
Fiscal Quarters ending December 31, 2006 and March 31, 2007:
  Greater than 4.75 to 1.00 but less than or equal to 5.00 to 1.00     0.08 %
 
           
 
  Greater than 5.00 to 1.00 but less than or equal to 5.25 to 1.00     0.15 %
 
           
Fiscal Quarter ending June 30, 2007:
  Greater than 4.55 to 1.00 but less than or equal to 4.90 to 1.00     0.08 %
 
           
 
  Greater than 4.90 to 1.00 but less than or equal to 5.25 to 1.00     0.15 %
 
           
Fiscal Quarters ending September 30, 2007 and December 31, 2007:
  Greater than 4.30 to 1.00 but less than or equal to 4.55 to 1.00     0.08 %
 
           
 
  Greater than 4.55 to 1.00 but less than or equal to 4.75 to 1.00     0.15 %

          6. NEGATIVE COVENANTS. So long thereafter as any Note or any amount
under any Loan Document shall remain unpaid, the Company agrees to comply with
the following covenants.
          6A(1). [Intentionally omitted.]
          6A(2). Interest Charge Coverage Ratio. The Company shall not, as of
the end of any fiscal quarter, permit the Interest Charge Coverage Ratio for the
Company and its Subsidiaries on a Consolidated basis to be less than 3.00 to
1.00.
          6A(3). Leverage Ratio. The Company shall not, as of the end of any
fiscal quarter, permit the Leverage Ratio for the Company and its Subsidiaries
on a Consolidated basis to be greater than (i) 5.25 to 1.00 for any fiscal
quarter ending during the period commencing on June 29, 2006 and ending June 30,
2007, (ii) 4.75 to 1.00 for any fiscal quarter ending during the period
commencing on July 1, 2007 and ending on December 31, 2007 and (iii) 4.25 to
1.00 for

18



--------------------------------------------------------------------------------



 



any fiscal quarter ending thereafter; provided, however, that during an
Acquisition Adjustment Period, the Leverage Ratio shall not be greater than 5.25
to 1.00.
          6B. Distributions, Etc. The Company will not pay any management fee or
similar fee of any sort to any Affiliate thereof or to any other Person, declare
or pay any dividends or distributions, purchase, redeem, retire, defease or
otherwise acquire for value any of its equity interests or any warrants, rights
or options to acquire such equity interests, now or hereafter outstanding,
return any capital to its equity holders as such, or make any distribution of
Property, equity interests, warrants, rights, options, obligations or securities
to its equity-holders as such, or permit any Subsidiary to purchase, redeem,
retire, defease or otherwise acquire for value any equity interests in the
Company or any warrants, rights or options to acquire such equity interests or
to pay any such fee, except for the following:
     (i) the Company and any Subsidiary may pay any management fee or similar
fee of any sort to any Affiliate of the Company or its Subsidiaries pursuant to
the Company Partnership Agreement, the CESL Partnership Agreement or the Omnibus
Agreement;
     (ii) provided that no Default or Event of Default has occurred and is
continuing or would be caused thereby, the Company may declare and pay Quarterly
Distributions;
     (iii) the Company may pay Quarterly Distributions within 60 days after the
date of declaration thereof if, at the date of declaration, such payment would
comply with clause (ii) of this paragraph 6B;
     (iv) the Company and its Subsidiaries may declare and pay dividends and
other distributions payable solely in Equity Interests; and
     (v) any Subsidiary may pay dividends, or make other distributions, to the
Company or any wholly owned Subsidiary.
          6C(1). Liens, Etc. The Company will not create, incur, assume or
suffer to exist, or permit any Subsidiary to create, incur, assume or suffer to
exist, any Lien, or enter into or permit to exist any agreement with any other
Person not to create any Lien, on or with respect to any of its properties of
any character (including accounts receivable) whether now owned or hereafter
acquired (a “negative pledge”), or sign or file, or permit any Subsidiary to
sign or file, under the Uniform Commercial Code of any jurisdiction, a financing
statement that names the Company or any Subsidiary as debtor (except in
connection with true leases), or sign, or permit any Subsidiary to sign, any
security agreement authorizing any secured party thereunder to file such a
financing statement (except in connection with true leases), excluding, however,
from the operation of the foregoing restrictions the following:
     (i) Liens created by the Security Documents (provided, that the obligations
of the Company to the Banks and Affiliates of the Banks in respect of Interest
Rate Contracts and Hydrocarbon Hedge Agreements may be secured by such Liens
only so long as, with respect to each Bank or Affiliate thereof, the Bank
remains a Bank under the Bank Agreement);

19



--------------------------------------------------------------------------------



 



     (ii) Permitted Liens;
     (iii) Liens securing obligations of such Person as lessee under Capital
Leases permitted by paragraph 6C(2)(vii);
     (iv) purchase-money Liens on property acquired or held by the Company or
any Subsidiary in the ordinary course of business, to secure the purchase price
of such property or to secure Debt incurred solely for the purpose of financing
the acquisition of such property to be subject to such Liens, or Liens existing
on any such property at the time of acquisition thereof (or at the time the
Company acquires the Subsidiary owning such property), or renewals or
refinancings of any of the foregoing Liens for the same or a lesser amount;
provided, however, that (a) no such Lien may extend to or cover any property
other than the property being acquired and improvements and accessions thereto
and proceeds thereof, (b) no such renewal or refinancing may extend to or cover
any property not previously subject to the Lien being renewed or refinanced,
(c) the Debt secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition
and (d) the aggregate principal amount of Debt at any time outstanding secured
by such Liens may not exceed the amount permitted by paragraph 6C(2)(viii);
     (v) the negative pledge contained in the Bank Agreement and the negative
pledge contained in any agreement, instrument or document executed at any time
in connection with Debt permitted by clause (xi) of paragraph 6C(2); provided
that any such negative pledge in connection with Debt permitted by clause
(xi) of paragraph 6C(2) shall not place any restriction on the creation or
existence of any Lien now or hereafter securing the Obligations or, as a result
of the creation or existence of any Lien securing the Obligations, cause or
require the creation of any Lien securing such Debt;
     (vi) options, put and call arrangements, rights of first refusal, setoff
rights and customary limitations and restrictions constituting negative pledges,
in each case, contained in, and limited to, specific leases, licenses,
conveyances, partnership agreements and co-owners’ agreements, and similar
conveyances and agreements, to the extent that any such Lien referred to in this
clause does not materially impair the use of the Property covered by such Lien
for the purposes for which such Property is held or materially impair the value
of such Property subject thereto;
     (vii) Liens incurred in the ordinary course of business of the Company or
any Subsidiary with respect to obligations (other than Debt for borrowed money)
that do not exceed $5,000,000 in the aggregate at any one time outstanding;
     (viii) licenses or leases or subleases as licensor, lessor or sublessor of
any of its Property, including intellectual property, in the ordinary course of
business;
     (ix) Liens represented by the escrow of cash or Permitted Investments
securing the obligations of the Company or any Subsidiary under any agreement to
acquire, or pursuant to which it acquired, any Property, which Liens secure the
obligations of the

20



--------------------------------------------------------------------------------



 



Company or such Subsidiary to the seller of such Property, provided that such
acquisition is permitted pursuant to the terms of this Agreement;
     (x) any Lien permitted by any Mortgage;
     (xi) negative pledges relating to assets pursuant to merger agreements,
stock or asset purchase agreements and similar agreements in respect of the
disposition of such assets, provided that such merger agreement, stock or asset
purchase agreement or similar agreement in respect of the disposition of such
asset is permitted pursuant to the terms of this Agreement; and
     (xii) the negative pledge contained in the Promissory Note of Crosstex
Louisiana Energy, L.P., dated April 2, 2004, payable to the order of the
Company.
          6C(2). Debt. The Company will not create, incur, assume or suffer to
exist, or permit any Subsidiary to create, incur, assume or suffer to exist, any
Debt other than the following:
     (i) Debt under the Loan Documents;
     (ii) Debt under the Bank Agreement Documents;
     (iii) Debt existing on the date of this Agreement and described in Schedule
6C(2), including renewals and refinancings of such Debt, so long as the
principal amount thereof is not increased (other than to pay any associated
premiums, fees and expenses);
     (iv) Debt under one or more Interest Rate Contracts or Hydrocarbon Hedge
Agreements;
     (v) Debt in respect of endorsement of negotiable instruments in the
ordinary course of business;
     (vi) Debt between the Company and any Subsidiary or between Subsidiaries,
provided that (a) such Debt is noted on the books and records of the Company and
its Subsidiaries and (b) in the case of any Debt owed by the Company or any
Subsidiary that is a Guarantor to any Subsidiary that is not a Guarantor, such
Debt is subordinated to the Obligations of the Company or such Subsidiary under
the Loan Documents on terms and conditions, and pursuant to documentation, in
form and a substance satisfactory to the Required Holders in their sole
reasonable discretion;
     (vii) Debt in respect of Capital Leases not exceeding $30,000,000 in
aggregate amount equivalent to principal at any time outstanding;
     (viii) Debt secured by Liens permitted by paragraph 6C(1)(iv), not
exceeding $30,000,000 in aggregate principal amount at any time outstanding;
     (ix) Debt consented to in writing by the Required Holders;

21



--------------------------------------------------------------------------------



 



     (x) unsecured Debt in addition to Debt otherwise permitted herein, not
exceeding $30,000,000 in aggregate principal amount at any time outstanding;
     (xi) unsecured Funded Debt of the Company and/or a Finance Entity and/or
any unsecured guaranty by the Company or any Guarantor of such Funded Debt of
the Company or any Affiliate of the Company; provided that (a) the Company is in
compliance with paragraph 6A(3) immediately after giving effect to the
incurrence of any such Funded Debt or guaranty determined based upon the
outstanding amount of Funded Debt of the Company and its Subsidiaries on a
Consolidated basis immediately after giving effect to such incurrence, EBITDA
for the four fiscal quarters most recently ended on or before the date of such
incurrence and the maximum Leverage Ratio allowed as of the end of the fiscal
quarter most recently ended on or prior to the date of such incurrence (and in
the case of any guaranty of Funded Debt of the Company or any other Affiliate of
the Company, the aggregate amount of such Funded Debt so guaranteed shall be
“Funded Debt” of the Company for purposes of calculating the Leverage Ratio),
(b) such Funded Debt does not impose any financial or other “maintenance”
covenants on the Company or any of the Subsidiaries that are more onerous than
the covenants set forth in this Agreement, (c) such Funded Debt shall not
require any scheduled payment on account of principal (whether by redemption,
purchase, retirement, defeasance, set-off or otherwise) prior to the latest
maturity date of any Note and (d) such Funded Debt shall contain terms and
conditions that are customary for such transactions; and
     (xii) if any lease pursuant to the Eunice Lease Documents is treated under
GAAP as a Capital Lease, then, any such Debt which may be attributable to the
Eunice Lease Documents;
Notwithstanding the foregoing, if at any time any provision of Section 6.02 of
the Bank Agreement (other than clause (j) thereof) is modified, then the Company
and the holders of the Notes agree to execute an amendment to this Agreement, in
form reasonably satisfactory to the Required Holder(s), under which this
paragraph 6C(2) is modified in the same manner in which Section 6.02 of the Bank
Agreement has been modified; provided, however that no holder of a Note shall be
required to execute any such amendment to this Agreement unless the holders of
the Notes have received compensation equivalent (on a proportionate basis based
upon the aggregate outstanding principal amount of the Notes and the aggregate
outstanding principal amount of the Debt outstanding under the Bank Agreement)
to any fees or other compensation paid to any Bank or its agent with respect to
such modification to the Section 6.02 of the Bank Agreement.
          6C(3). Investments in Other Persons. The Company will not make, or
permit any Subsidiary to make, any loan or advance to any Person, or purchase or
otherwise acquire, or permit any Subsidiary to purchase or otherwise acquire,
any equity interests, warrants, rights, options, obligations or other securities
of, make any capital contribution to, or otherwise invest in, any Person (all of
the foregoing collectively called “Investments”); provided, however, that
nothing in this section shall prevent the Company or any Subsidiary from doing
any of the following:
     (i) acquiring Permitted Investments;

22



--------------------------------------------------------------------------------



 



     (ii) generating and holding accounts receivable in the ordinary course of
business;
     (iii) so long as no Default has occurred and is continuing or would be
caused thereby, making Investments in Persons that will not be Subsidiaries of
the Company, for consideration not exceeding $15,000,000 in the aggregate during
the term of this Agreement;
     (iv) making Investments permitted by paragraph 6C(4)(i);
     (v) acquiring Investments in connection with (a) the bankruptcy or
reorganization of suppliers and customers or (b) the settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;
     (vi) so long as no Default or Event of Default has occurred and is
continuing or would be caused thereby, making loans and advances to officers or
employees of the Company or any Subsidiary, provided that the aggregate
principal amount of such loans and advances, other than loans for the purpose of
financing the purchase of common units, subordinated units or other equity
securities in the Company, shall not exceed $1,000,000 in aggregate principal
amount at any time outstanding;
     (vii) holding Investments existing on the date of this Agreement and
described in Schedule 6C(3);
     (viii) holding Investments in the Company and its Subsidiaries existing on
the Restatement Date;
     (ix) Investments after November 1, 2005 in Subsidiaries that are not
Guarantors in an amount not to exceed $25,000,000; and
     (x) making Investments in the Company and the Guarantors.
          6C(4). Mergers, Acquisitions, Etc. The Company will not merge or
consolidate with or into, or sell, lease, transfer or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its Property (whether now owned or hereafter acquired) to, or enter into
any Acquisition, or permit any Subsidiary to do any of the foregoing, except for
the following:
     (i) so long as no Default or Event of Default has occurred and is
continuing or would be caused thereby, the Company or any Subsidiary may make
any Acquisition; provided, however, that any such Acquisition shall be permitted
only if, (a) before the effectiveness of such Acquisition and to the extent
required by the Required Holders, the Company delivers to the Holders
(I) guaranties, mortgages, deeds of trust, security agreements, releases, UCC
financing statements and UCC terminations, duly executed by the parties thereto,
in form and substance satisfactory to the Required Holders and accompanied by
UCC searches, title investigations and legal opinions (except with respect to
priority) demonstrating that, upon the effectiveness of such Acquisition and the

23



--------------------------------------------------------------------------------



 



recording and filing of any necessary documentation, the Collateral Agent will
have an Acceptable Security Interest on the Property to be acquired, (II) such
other legal opinions in relation to the documents described in the foregoing
subclause (I) as the Required Holders may reasonably request, and (III) evidence
of company authority to enter into, and environmental assessments with respect
to, such Acquisition, (b) the Company or such Guarantor is the acquiring or
surviving entity, (c) the Acquisition would not reasonably be expected to cause
a Default or Event of Default, (d) after giving effect to such Acquisition on a
pro forma basis, the Company would have been in compliance with all of the
covenants contained in this Agreement, including, without limitation, paragraph
6A as of the end of the most recent fiscal quarter, (e) the acquisition target
is in the same or similar line of business as the Company and its Subsidiaries,
(f) the terms of paragraph 6G are satisfied, and (g) the aggregate amount of
cash, Permitted Investments and the remaining unused portion of the aggregate
commitments under the Bank Agreement is sufficient to fund such Acquisition;
     (ii) so long as no Default has occurred and is continuing or would be
caused thereby, any Subsidiary may sell or otherwise transfer all of its
Property to, or merge into or consolidate with any other Subsidiary which is or
concurrently therewith becomes a Guarantor as required by paragraph 6G or the
Company; provided, however, that any such disposition merger or consolidation
shall be permitted only if, before the effectiveness of such disposition merger
or consolidation and to the extent reasonably required by the Required Holders,
the Company delivers to the Holders documents (or photocopies thereof) of the
type described in the proviso to clause (i) above;
     (iii) so long as no Default or Event of Default has occurred and is
continuing or would be caused thereby, any Subsidiary of the Company may sell or
otherwise transfer all of its Property to, or merge into or consolidate with,
any other Person so long as such transaction is not prohibited by paragraph
6C(5);
     (iv) any Subsidiary of the Company may dissolve so long as all of its
Property is distributed to the Company or a Subsidiary; provided that if such
dissolving Subsidiary is a Guarantor, all of its Property shall be distributed
to the Company or another Guarantor; and
     (v) the Company and its Subsidiaries may acquire Property in the ordinary
course of business.
          6C(5). Sales, Etc. of Property. The Company will not sell, lease,
transfer or otherwise dispose of, or permit any Subsidiary to sell, lease,
transfer or otherwise dispose of, any of its Property, except for the following:
     (i) sales of inventory in the ordinary course of business;
     (ii) sales, leases, transfers and other dispositions in the ordinary course
of business of worn-out or other Property that is no longer useful in the
conduct of the business of the Company or any Subsidiary;
     (iii) liquidations or other dispositions of cash and Permitted Investments;

24



--------------------------------------------------------------------------------



 



     (iv) so long as no Default has occurred and is continuing or would be
caused thereby, sales and other transfers of Property from the Company to any
Subsidiary or by any Subsidiary to the Company or to any other Subsidiary,
provided, however, that any such sale or other transfer of real property or
equity interests shall be permitted only if, before the effectiveness of such
sale or other transfer and to the extent required by the Required Holders, the
Company delivers to the Holders documents of the type described in the proviso
to paragraph 6C(4)(i);
     (v) sales of Property resulting from the condemnation thereof;
     (vi) sales or discounts of overdue accounts receivable in the ordinary
course of business, in connection with the compromise or collection thereof; and
     (vii) so long as no Default has occurred and is continuing or would be
caused thereby, sales, leases, transfers and other dispositions of Property for
consideration not exceeding $30,000,000 in the aggregate in any fiscal year of
the Company, provided that the Net Cash Proceeds thereof are used to prepay
Notes to the extent required under paragraph 4F.
          6D. Change in Nature of Business. The Company will not make, or permit
any Subsidiary to make, any material change in the nature of their collective
businesses as carried on as of the date hereof.
          6E. ERISA Plans. The Company will not establish, maintain or
contribute to, or permit any ERISA Affiliate to establish, maintain or
contribute to, any Plan, and the Company will not become obligated to, or permit
any Subsidiary to become obligated to, contribute to any Multiemployer Plan.
          6F. Accounting Changes. The Company will not make or permit, or permit
any Subsidiary to make or permit, any change in (i) any of its accounting
policies affecting the presentation of financial statements or reporting
practices, except as required or permitted by GAAP, or (ii) its fiscal year.
          6G. Creation of Material Subsidiaries. The Company will not create, or
permit any Subsidiary to create, any Material Subsidiary unless within 15 days
after the formation of such Subsidiary and to the extent reasonably required by
the Required Holders, such Subsidiary delivers to the Holders (a) guaranties,
mortgages, deeds of trust, security agreements, releases, UCC financing
statements and UCC terminations, duly executed by the parties thereto, in form
and substance reasonably satisfactory to the Required Holders and accompanied by
UCC searches, title investigations and legal opinions (except with respect to
priority) demonstrating that, upon the recording and filing of any necessary
documentation, the Collateral Agent will have an Acceptable Security Interest on
the Property of such Subsidiary, (b) such other legal opinions in relation to
the documents described in the foregoing subclause (a) as the Required Holders
may reasonably request, and (c) evidence of company authority on the part of the
Company or the Subsidiary creating the new Material Subsidiary, and on the part
of the new Material Subsidiary created, to enter into and perform its
obligations under such documents.

25



--------------------------------------------------------------------------------



 



          6H. Commodity Contracts. The Company will not, and will not permit any
Subsidiary to, enter into, assume or otherwise acquire an interest in (i) any
contract or other obligation to purchase or sell any natural gas or other
commodities or goods, or any hedged or unhedged commodity futures contract,
option or other derivative contract, that in any case would result in the
Company or such Subsidiary having an “open” or “uncovered” position in natural
gas or other commodities or goods, or in any derivative of any thereof,
exceeding $500,000 in the aggregate at the end of any day or (ii) any other
futures or derivatives contract or obligation for speculative purposes.
          6I. Amendment of Company Partnership Agreement. The Company will not
amend, modify or supplement (i) the definition of “Available Cash” in the
Company Partnership Agreement or increase the amount of any management fee or
similar fee of any sort payable to any Affiliate of the Company or its
Subsidiaries (other than the Company and its Subsidiaries) without the prior
written consent of the Required Holders, or (ii) any other provision of the
Company Partnership Agreement if such amendment, modification or supplement
would be materially adverse to the interests of the Holders without the prior
written consent of the Required Holders. The Company shall not amend, modify or
supplement (a) the definition of “Available Cash” in the CESL Partnership
Agreement or increase the amount of any management fee or similar fee of any
sort payable to any Affiliate of the Company or its Subsidiaries (other than the
Company and its Subsidiaries) without the prior written consent of the Required
Holders or (b) any other provision of the CESL Partnership Agreement if such
amendment, modification or supplement would be materially adverse to the
interests of the Holders without the prior written consent of the Required
Holders. The Company shall not increase the amount of any management fee or
similar fee of any sort payable to any Affiliate of the Company or its
Subsidiaries (other than the Company and its Subsidiaries) under the Omnibus
Agreement without the prior written consent of the Required Holders.
          6J. Bank Agreement. The Company will not amend, supplement or
otherwise modify any term of the Bank Agreement without the prior written
consent of the Required Holders, which consent will not be unreasonably
withheld, which amendment, supplement or modification would have the effect of
(i) increasing the aggregate commitments under the Bank Agreement above
$1,300,000,000, (ii) increasing the rate of interest except with respect to
imposing the default rate as provided for in the Bank Agreement on the date
hereof or any fees charged on the Bank Obligations or (iii) being otherwise
materially adverse to the interests of the Holders.
          6K. Other Debt. The Company will not make any optional or scheduled
payments or prepayments on account of principal (whether by redemption,
purchase, retirement, defeasance, set-off or otherwise) in respect of any
unsecured Debt incurred pursuant to paragraph 6C(2)(xi) prior to the latest
maturity date of any Note, other than principal payments not exceeding
$7,500,000 in the aggregate prior to such latest maturity date. The Company
shall not amend, supplement or otherwise modify the terms of any Debt incurred
under paragraph 6C(2)(xi), if such amendment, supplement or other modification
would not be permitted by the terms of paragraph 6C(2)(xi) without the prior
written consent of the Required Holder(s), which consent will not be
unreasonably withheld.

26



--------------------------------------------------------------------------------



 



          6L. Terrorism Sanctions Regulations. The Company will not and will not
permit any Subsidiary to (a) become a Person described or designated in the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control or in Section 1 of the Anti-Terrorism Order or (b) engage in any
dealings or transactions with any such Person.
          6M. Eunice Lease Documents. The Company will not, and will not permit
any Subsidiary to, make any optional payments or prepayments on account of
principal (whether by redemption, purchase, retirement, defeasance, set-off or
otherwise) in respect of any obligations under the Eunice Lease Documents,
unless (a) no Default or Event of Default exists and such payment would not
reasonably be expected to cause a Default or Event of Default, (b) after giving
effect to such payment on a pro forma basis, the Company would have been in
compliance with all of the covenants contained in this Agreement, including,
without limitation, paragraph 6A(2) and 6A(3) as of the end of the most recent
fiscal quarter, and (c) the aggregate amount of cash, Permitted Investments and
the remaining unused portion of the aggregate commitments to make loans under
the Bank Agreement is sufficient to make such payment. The Company shall not,
and shall not permit any Subsidiary to, amend, supplement or otherwise modify
the terms of any Eunice Lease Document if such amendment, modification or
supplement would be materially adverse to the interests of the Company or the
Holders without the prior written consent of the Required Holders.
          7. EVENTS OF DEFAULT.
          7A. Acceleration. If any of the following events shall occur and be
continuing for any reason whatsoever (and whether such occurrence shall be
voluntary or involuntary or come about or be effected by operation of law or
otherwise):
     (i) the Company defaults in the payment of any principal of, or
Yield-Maintenance Amount payable with respect to, any Note when the same shall
become due, either by the terms thereof or otherwise as herein provided; or
     (ii) the Company defaults in the payment of any interest on, or any Excess
Leverage Fee with respect to, any Note for more than three Business Days after
the date due; or
     (iii) the Company or any Material Subsidiary defaults (whether as primary
obligor or as guarantor or other surety) in any payment of principal of or
interest on any other obligation for money borrowed (or any Capitalized Lease
Obligation, any obligation under a conditional sale or other title retention
agreement, any obligation issued or assumed as full or partial payment for
property whether or not secured by a purchase money mortgage or any obligation
under notes payable or drafts accepted representing extensions of credit) beyond
any period of grace provided with respect thereto, or the Company or any
Material Subsidiary fails to perform or observe any other agreement, term or
condition contained in any agreement under which any such obligation is created
(or if any other event thereunder or under any such agreement shall occur and be
continuing) and the effect of such failure or other event is to cause, or to
permit the holder or holders of such obligation (or a trustee on behalf of such
holder or

27



--------------------------------------------------------------------------------



 



holders) to cause, such obligation to become due (or to be repurchased by the
Company or any Material Subsidiary) prior to any stated maturity, provided that
the aggregate amount of all obligations as to which such a payment default shall
occur and be continuing or such a failure or other event causing or permitting
acceleration (or resale to the Company or any Material Subsidiary) shall occur
and be continuing exceeds $20,000,000; or
     (iv) any representation or warranty made by the Company, the General
Partner, any Guarantor or any Subsidiary in any Loan Document or by the Company,
the General Partner, any Guarantor, or any Subsidiary or any of their officers
in any writing furnished in connection with or pursuant to any Loan Document
shall be false in any material respect on the date as of which made; or
     (v) the Company fails to perform or observe any term, covenant or agreement
contained in paragraph 6 (other than paragraph 6L) or paragraph 5A(iii), 5E, 5I,
5N or 5P; or
     (vi) the Company, any Guarantor or any Subsidiary fails to perform or
observe any other term, covenant, agreement or condition contained in any Loan
Document on its part to be performed or observed and such failure shall not be
remedied within 30 days after written notice thereof has been given to the
Company, such Guarantor or such Subsidiary, as applicable, by the Required
Holder(s); or
     (vii) the Company or any Material Subsidiary makes an assignment for the
benefit of creditors or is generally not paying its debts as such debts become
due; or
     (viii) any decree or order for relief in respect of the Company or any
Material Subsidiary is entered under any bankruptcy, reorganization, compromise,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law, whether now or hereafter in effect (the “Bankruptcy Law”), of any
jurisdiction; or
     (ix) the Company or any Material Subsidiary petitions or applies to any
tribunal for, or consents to, the appointment of, or taking possession by, a
trustee, receiver, custodian, liquidator or similar official of the Company or
any Material Subsidiary, or of any substantial part of the assets of the Company
or any Material Subsidiary, or commences a voluntary case under the Bankruptcy
Law of the United States or any proceedings (other than proceedings for the
voluntary liquidation and dissolution of a Subsidiary) relating to the Company
or any Material Subsidiary under the Bankruptcy Law of any other jurisdiction;
or
     (x) any such petition or application is filed, or any such proceedings are
commenced, against the Company or any Material Subsidiary and the Company or
such Subsidiary by any act indicates its approval thereof, consent thereto or
acquiescence therein, or an order, judgment or decree is entered appointing any
such trustee, receiver, custodian, liquidator or similar official, or approving
the petition in any such proceedings, and such order, judgment or decree remains
unstayed and in effect for more than 60 days; or

28



--------------------------------------------------------------------------------



 



     (xi) any order, judgment or decree is entered in any proceedings against
the Company decreeing the dissolution of the Company and such order, judgment or
decree remains unstayed and in effect for more than 60 days; or
     (xii) any order, judgment or decree is entered in any proceedings against
the Company, any Guarantor or any Subsidiary decreeing a split-up of the
Company, any Guarantor or any Subsidiary which requires the divestiture of
assets representing a substantial part, or the divestiture of the stock of a
Subsidiary whose assets represent a substantial part, of the consolidated assets
of the Company and its Subsidiaries (determined in accordance with GAAP) or
which requires the divestiture of assets, or stock of a Subsidiary, which shall
have contributed a substantial part of the consolidated net income of the
Company and its Subsidiaries (determined in accordance with GAAP) for any of the
three fiscal years then most recently ended, and such order, judgment or decree
remains unstayed and in effect for more than 60 days; or
     (xiii) (a) any judgment or order for the payment of money in excess of
$20,000,000 is rendered against the Company or any Material Subsidiary by a
court of competent jurisdiction, and either (A) enforcement proceedings are
commenced by any creditor upon such judgment or order or (B) there is any period
of 30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, is not in effect, unless such
judgment or order has been vacated, satisfied, dismissed, or bonded pending
appeal or, in the case of a judgment or order the entire amount of which is
covered by insurance (subject to applicable deductibles), is the subject of a
binding agreement with the plaintiff and the insurer covering payment therefor;
or
                    (b) any non-monetary judgment or order is rendered against
the Company or any Material Subsidiary that could reasonably be expected to have
a Material Adverse Effect, and there is any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, is not in effect; or
     (xiv) any material provision of any Loan Document for any reason ceases to
be valid and binding on, or enforceable against, the Company or any Material
Subsidiary, as applicable (except (a) pursuant to the terms of such Loan
Document, (b) as permitted by this Agreement (including, without limitation,
paragraphs 6C(5) and 11T hereof) or (c) to the extent such provision is released
in writing by the Required Holders), or the Company or any Material Subsidiary,
as applicable, so states in writing; or
     (xv) any Security Document for any reason (except pursuant to the terms
hereof (including, without limitation, paragraphs 6C(5) and 11T hereof) or
thereof) ceases to create an Acceptable Security Interest on any material
portion of the Collateral purported to be covered by such Security Document, and
the same, if curable, is not cured within 15 days after the Collateral Agent or
the Required Holders notify the Company or the affected Subsidiary, as
applicable, of the same; or
     (xvi) a Change of Control shall occur;

29



--------------------------------------------------------------------------------



 



then (a) if such event is an Event of Default specified in clause (i) or (ii) of
this paragraph 7A, any Holder may at its option, by notice in writing to the
Company, declare all of the Notes held by such Holder to be, and all of the
Notes held by such Holder shall thereupon be and become, immediately due and
payable at par together with interest accrued thereon, without presentment,
demand, protest or notice of any kind (including, without limitation, notice of
intent to accelerate), all of which are hereby waived by the Company, (b) if
such event is an Event of Default specified in clause (viii), (ix) or (x) of
this paragraph 7A with respect to the Company, all of the Notes at the time
outstanding shall automatically become immediately due and payable at par
together with interest accrued thereon and together with the Yield-Maintenance
Amount, if any, with respect to each Note, without presentment, demand, protest
or notice of any kind (including, without limitation, notice of intent to
accelerate and notice of acceleration of maturity), all of which are hereby
waived by the Company, and (c) if such event is any Event of Default other than
as specified in preceding clause (b), the Required Holder(s) of the Notes may at
its or their option by notice in writing to the Company, declare all of the
Notes to be, and all of the Notes shall thereupon be and become, immediately due
and payable together with interest accrued thereon and together with the
Yield-Maintenance Amount, if any, with respect to each Note, without
presentment, demand, protest or notice of any kind (including, without
limitation, notice of intent to accelerate), all of which are hereby waived by
the Company.
          The Company acknowledges, and the parties hereto agree, that each
Holder has the right to maintain its investment in the Notes free from repayment
by the Company (except as herein specifically provided for) and that the
provision for payment of the Yield-Maintenance Amount by the Company in the
event that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.
          7B. Rescission of Acceleration. At any time after any or all of the
Notes shall have been declared immediately due and payable pursuant to paragraph
7A, the Required Holder(s) may, by notice in writing to the Company, rescind and
annul such declaration and its consequences if (i) the Company shall have paid
all overdue interest on the Notes, the principal of and Yield-Maintenance
Amount, if any, payable with respect to any Notes which have become due
otherwise than by reason of such declaration, and interest on such overdue
interest and overdue principal and Yield Maintenance Amount at the rate
specified in the Notes, (ii) the Company shall not have paid any amounts which
have become due solely by reason of such declaration, (iii) all Events of
Default and Defaults, other than non-payment of amounts which have become due
solely by reason of such declaration, shall have been cured or waived pursuant
to paragraph 11C, and (iv) no judgment or decree shall have been entered for the
payment of any amounts due pursuant to the Notes or this Agreement. No such
rescission or annulment shall extend to or affect any subsequent Event of
Default or Default or impair any right arising therefrom.
          7C. Notice of Acceleration or Rescission. Whenever any Note shall be
declared immediately due and payable pursuant to paragraph 7A or any such
declaration shall be rescinded and annulled pursuant to paragraph 7B, the
Company shall forthwith give written notice thereof to each Holder at the time
outstanding.

30



--------------------------------------------------------------------------------



 



          7D. Other Remedies. If any Event of Default or Default shall occur and
be continuing, the Holder of any Note may proceed to protect and enforce its
rights under this Agreement, such Note and the other Loan Documents by
exercising such remedies as are available to such Holder in respect thereof
under applicable law, either by suit in equity or by action at law, or both,
whether for specific performance of any covenant or other agreement contained in
this Agreement or in aid of the exercise of any power granted in this Agreement.
No remedy conferred in this Agreement upon any Holder is intended to be
exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to every other remedy conferred herein or
now or hereafter existing at law or in equity or by statute or otherwise. All
amounts recovered by any Holder as the result of the exercise of such remedies
or from distributions or other payments under the Intercreditor Agreement (after
application of amounts thereunder pursuant to the terms of Section 4.3 thereof)
shall be applied in accordance with the following priorities (with all partial
payments of amounts owing within each category being allocated ratably in
accordance with the amounts so owing to each Holder): first, to the payment of
all fees, indemnities, costs and expenses then owing to the Holders under the
Loan Documents; second, after payment in full of the amounts set forth in clause
first above, to the payment of the Yield-Maintenance Amount, if any, then owing;
third, after payment in full of the amounts set forth in clause second above, to
the payment of all accrued and unpaid interest then owing to the Holders under
the Loan Documents; and fourth, after payment in full of the amounts set forth
in clause third above, to the payment of principal then outstanding under the
Notes.
          8. REPRESENTATIONS, COVENANTS AND WARRANTIES. The Company represents,
covenants and warrants as follows (all references to “Subsidiary” and
“Subsidiaries” in this paragraph 8 shall be deemed omitted if the Company has no
Subsidiaries at the time the representations herein are made or repeated):
          8A. Organization. The Company (a) is a limited partnership duly
formed, validly existing and in good standing under the laws of Delaware, (b) is
duly qualified or licensed as a foreign limited partnership and is in good
standing in each jurisdiction in which it owns or leases property or in which
the conduct of its business requires it to so qualify or be licensed, except to
the extent that the failure to so qualify or be licensed could not reasonably be
expected to have a Material Adverse Effect, and (c) has all requisite limited
partnership power and authority to own or lease and operate its properties and
to carry on its business as now conducted and as proposed to be conducted. Each
Subsidiary is duly organized and validly existing in good standing under the
laws of the jurisdiction in which it is organized, and each Subsidiary has the
corporate, partnership, limited liability company or similar power to own its
respective property and to carry on its respective business as now being
conducted. The execution, delivery and performance by the Company of this
Agreement, the Notes and the other Loan Documents to which it is a party are
within the Company’s powers and have been duly authorized by all necessary
action. The execution, delivery and performance by each Guarantor of each Loan
Document to which it is a party are within such Guarantor’s powers and have been
duly authorized by all necessary corporate, partnership or limited liability
company action.
          8B. Financial Statements. The Company has furnished each Purchaser
with the following financial statements, identified by a principal financial
officer of the Ultimate General Partner: (i) Consolidated balance sheets of the
Company and its Subsidiaries as at

31



--------------------------------------------------------------------------------



 



December 31, 2005 and as at December 31 in each of the three fiscal years of the
Company most recently completed after December 31, 2005, if any, prior to the
date as of which this representation is made or repeated to such Purchaser
(other than fiscal years completed within 120 days prior to such date for which
audited financial statements have not been released) and Consolidated statements
of operations and cash flows and a Consolidated statement of changes in
partners’ capital of the Company and its Subsidiaries for each such year, all
such Consolidated statements having been reported on by KPMG LLP; and (ii) a
Consolidated balance sheet of the Company and its Subsidiaries as at the end of
the quarterly period (if any) most recently completed prior to such date and
after the end of such fiscal year (other than quarterly periods completed within
45 days prior to such date for which financial statements have not been
released) and the comparable quarterly period in the preceding fiscal year and
Consolidated statements of operations, cash flows and changes in partners’
capital for the periods from the beginning of the fiscal years in which such
quarterly periods are included to the end of such quarterly periods, prepared by
the Company. Such financial statements (including any related schedules and/or
notes) are true and correct in all material respects (subject, as to interim
statements, to changes resulting from audits and year-end adjustments), have
been prepared in accordance with GAAP consistently followed throughout the
periods involved and show all liabilities, direct and contingent, of the Company
and its Subsidiaries required to be shown in accordance with such principles.
The balance sheets fairly present the condition of the Company and its
Subsidiaries as at the dates thereof, and the statements of operations, cash
flows and changes in partners’ capital fairly present the results of the
operations of the Company and its Subsidiaries and their cash flows for the
periods indicated. There has been no material adverse change in the business,
property or assets, condition (financial or otherwise) operations or prospects
of the Company and its Subsidiaries taken as a whole since the end of the most
recent fiscal year for which such audited financial statements have been
furnished.
          8C. Actions Pending. There is no action, suit, investigation or
proceeding pending or, to the knowledge of the Company, threatened against the
Company or any of its Subsidiaries, or any properties or rights of the Company
or any of its Subsidiaries, by or before any court, arbitrator or administrative
or governmental body which might result in any material adverse change in the
business, property or assets, condition (financial or otherwise), operations or
prospects of the Company and its Subsidiaries taken as a whole. There is no
action, suit, investigation or proceeding pending or, to the knowledge of the
Company, threatened against the Company or any of its Subsidiaries which
purports to affect the validity or enforceability of this Agreement, any Note or
any other Loan Document.
          8D. Outstanding Debt. Neither the Company nor any of its Subsidiaries
has outstanding any Debt except as permitted by paragraphs 6A(3) and 6C(2).
There exists no default under the provisions of any instrument evidencing such
Debt or of any agreement relating thereto.
          8E. Title to Properties. Each of the Company and its Subsidiaries has
good and indefeasible title to its respective material real properties (other
than easements or properties which it leases) and good title to all of its
respective material personal properties and assets, including the material
properties and assets reflected in the most recent audited balance sheet
referred to in paragraph 8B (other than properties and assets disposed of in the
ordinary course of business), subject to no Lien of any kind except Liens
permitted by paragraph 6C(1).

32



--------------------------------------------------------------------------------



 



Each of the Company and its Subsidiaries has good and defensible title to all
material easements and rights of way purported to be owned by it. All leases
necessary in any material respect for the conduct of the respective businesses
of the Company and its Subsidiaries are valid and subsisting and are in full
force and effect. The Company and each Subsidiary enjoys peaceful and
undisturbed possession of all easements and rights of way necessary in any
material respect for the operation of its Properties. None of the Assigned
Agreements, and none of the other documents creating or affecting any such
leasehold, easement or right of way, contains any provisions that could
reasonably be expected to have a Material Adverse Effect or to materially impair
the operation of the business of the Company and its Subsidiaries, taken as a
whole.
          8F. Taxes. The Company and each of its Subsidiaries has filed, or
there has been filed on its behalf, or an extension has been obtained for the
filing of, all federal, state and other material tax returns required to be
filed before the making of this representation and warranty, and each has paid
all taxes shown thereon to be due, including interest, additions to taxes and
penalties, or has provided adequate reserves in accordance with GAAP for the
payment thereof.
          8G. Conflicting Agreements and Other Matters. Neither the Company nor
any of its Subsidiaries is a party to any contract or agreement or subject to
any charter or other restriction which materially and adversely affects its
business, property or assets, condition (financial or otherwise) or operations.
Neither the execution nor delivery of this Agreement, the Notes or any other
Loan Document, nor the offering, issuance and sale of the Notes, nor fulfillment
of nor compliance with the terms and provisions hereof and of the other Loan
Documents will conflict with, or result in a breach of the terms, conditions or
provisions of, or constitute a default under, or result in any violation of, or
result in the creation of any Lien upon any of the properties or assets of the
Company or any of its Subsidiaries other than the Liens created in favor of the
Collateral Agent for the ratable benefit of the Holders and the Banks pursuant
to, the Company Partnership Agreement or the charter or by-laws or other
organizational documents of any of its Subsidiaries, any award of any arbitrator
or any agreement (including any agreement with partners or members), instrument,
order, judgment, decree, statute, law, rule or regulation to which the Company
or any of its Subsidiaries is subject. Neither the Company nor any of its
Subsidiaries is a party to, or otherwise subject to any provision contained in,
any instrument evidencing Debt of the Company or such Subsidiary, any agreement
relating thereto or any other contract or agreement (including its limited
partnership agreement or limited liability company agreement) which limits the
amount of, or otherwise imposes restrictions on the incurring of, Debt of the
Company of the type to be evidenced by the Notes, or Debt of the Subsidiaries
that are Guarantors of the type to be evidenced by the Guaranties, except as set
forth in the agreements listed in Schedule 8G attached hereto.
          8H. Offering of Notes. Neither the Company nor any agent acting on its
behalf has, directly or indirectly, offered the Notes or any similar security of
the Company for sale to, or solicited any offers to buy the Notes or any similar
security of the Company from, or otherwise approached or negotiated with respect
thereto with, any Person other than institutional investors, and neither the
Company nor any agent acting on its behalf has taken or will take any action
which would subject the issuance or sale of the Notes to the provisions of
Section 5 of the Securities Act or to the provisions of any securities or Blue
Sky law of any applicable jurisdiction.

33



--------------------------------------------------------------------------------



 



          8I. Use of Proceeds. The proceeds of the Series F Notes will be used
to repay a portion of the debt used to finance the purchase price payable for
the Chief Acquisition or otherwise outstanding under the Bank Agreement. None of
the proceeds of the sale of any Notes will be used, directly or indirectly, for
the purpose, whether immediate, incidental or ultimate, of purchasing or
carrying any “margin stock” as defined in Regulation U (12 CFR Part 221) of the
Board of Governors of the Federal Reserve System (“margin stock”) or for the
purpose of maintaining, reducing or retiring any Debt which was originally
incurred to purchase or carry any stock that is then currently a margin stock or
for any other purpose which might constitute the purchase of such Notes a
“purpose credit” within the meaning of such Regulation U, unless the Company
shall have delivered to the Purchaser which is purchasing such Notes, on the
Closing Day for such Notes, an opinion of counsel satisfactory to such Purchaser
stating that the purchase of such Notes does not constitute a violation of such
Regulation U. Neither the Company nor any agent acting on its behalf has taken
or will take any action which might cause this Agreement or the Notes to violate
Regulation T, Regulation U or any other regulation of the Board of Governors of
the Federal Reserve System or to violate the Exchange Act, in each case as in
effect now or as the same may hereafter be in effect.
          8J. ERISA. No accumulated funding deficiency (as defined in section
302 of ERISA and section 412 of the Code), whether or not waived, exists with
respect to any Plan (other than a Multiemployer Plan). No liability to the PBGC
has been or is expected by the Company or any ERISA Affiliate to be incurred
with respect to any Plan (other than a Multiemployer Plan) by the Company, any
Subsidiary or any ERISA Affiliate which is or would be materially adverse to the
business, property or assets, condition (financial or otherwise) or operations
of the Company and its Subsidiaries taken as a whole. Neither the Company, any
Subsidiary nor any ERISA Affiliate has incurred or presently expects to incur
any withdrawal liability under Title IV of ERISA with respect to any
Multiemployer Plan which is or would be materially adverse to the business,
property or assets, condition (financial or otherwise) or operations of the
Company and its Subsidiaries taken as a whole. The execution and delivery of
this Agreement and the issuance and sale of the Notes will be exempt from or
will not involve any transaction which is subject to the prohibitions of section
406 of ERISA and will not involve any transaction in connection with which a
penalty could be imposed under section 502(i) of ERISA or a tax could be imposed
pursuant to section 4975 of the Code. The representation by the Company in the
next preceding sentence is made in reliance upon and subject to the accuracy of
the representation of each Purchaser in paragraph 9B as to the source of funds
to be used by it to purchase any Notes.
          8K. Governmental Consent. Neither the nature of the Company or of any
Subsidiary, nor any of their respective businesses or properties, nor any
relationship between the Company or any Subsidiary and any other Person, nor any
circumstance in connection with the offering, issuance, sale or delivery of the
Notes is such as to require any authorization, consent, approval, exemption or
any action by or notice to or filing with any court or administrative or
governmental or regulatory body (other than routine filings after the Closing
Day for any Notes with the Securities and Exchange Commission and/or state Blue
Sky authorities) in connection with the execution and delivery of this Agreement
and the other Loan Documents, the offering, issuance, sale or delivery of the
Notes or fulfillment of or compliance with the terms and provisions hereof or of
the other Loan Documents.

34



--------------------------------------------------------------------------------



 



          8L. Compliance with Laws. The Company and its Subsidiaries and all of
their respective properties and facilities have complied at all times and in all
respects with all federal, state, local and regional statutes, laws, ordinances
and judicial or administrative orders, judgments, rulings and regulations,
including those relating to protection of the environment except, in any such
case, where failure to comply would not result in a Material Adverse Effect.
          8M. Environmental Compliance. Except as described in the Company’s
filings pursuant to the Securities Exchange Act of 1934, the Company and its
Subsidiaries (i) are in compliance with any and all applicable Environmental
Laws, (ii) have received all permits required of them under applicable
Environmental Laws to conduct their respective businesses, (iii) are in
compliance with all terms and conditions of any such permit and (iv) do not have
any liability in connection with the release into the environment of any
Hazardous Materials, except where such noncompliance with Environmental Laws,
failure to receive required permits, failure to comply with the terms and
conditions of such permits or liability in connection with such releases would
not, individually or in the aggregate, have a Material Adverse Effect.
          8N. Utility Company Status. Neither the Company nor any Subsidiary is
a (i) “holding company,” a “subsidiary company” of a “holding company” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” as such terms are defined in the Public Utility Holding Company Act of
2005 or (ii) public utility within the meaning of the Federal Power Act, as
amended.
          8O. Investment Company Status. Neither the Company nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or an
“investment adviser” within the meaning of the Investment Advisers Act of 1940,
as amended.
          8P. Disclosure. Neither this Agreement nor any other document,
certificate or statement furnished to any Purchaser by or on behalf of the
Company in connection herewith contains any untrue statement of a material fact
or omits to state a material fact necessary in order to make the statements
contained herein and therein, taken as a whole, not misleading. There is no fact
peculiar to the Company or any of its Subsidiaries which materially adversely
affects or in the future may reasonably be expected (so far as the Company can
now foresee) to materially adversely affect the business, property or assets,
condition (financial or otherwise) or operations of the Company or any of its
Subsidiaries and which has not been set forth in this Agreement.
          8Q. Rule 144A. The Notes are not of the same class as securities of
the Company, if any, listed on a national securities exchange, registered under
Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system.
          8R. Delivery of Bank Agreement. The Company has delivered to each
Purchaser a true, correct and complete copy of the Bank Agreement, including all
amendments and waivers of any provision thereof.
          8S. Hostile Tender Offers. None of the proceeds of the sale of any
Notes will be used to finance a Hostile Tender Offer.

35



--------------------------------------------------------------------------------



 



          8T. Subsidiaries. The Company has no Subsidiaries other than those
described in Schedule 8T.
          8U. Ownership.
          (a) The General Partner is the sole general partner of the Company,
with, as of the date hereof, a 2% general partner interest in the Company. No
part of the partnership interests in the Company is subject to any Lien granted
by the General Partner or Crosstex Holdings, L.P., other than preferential
rights of the Partners under the Company Partnership Agreement.
          (b) The equity interests in the Subsidiaries are legally and
beneficially owned by the Persons, and by such Persons in the percentages,
specified in Schedule 8T. No part of such equity interests is subject to any
Lien, other than in favor of the Collateral Agent.
          8V. Natural Gas Act. Neither the Company nor any Subsidiary is subject
to the jurisdiction of the Federal Energy Regulatory Commission under the
Natural Gas Act of 1938, as amended.
          8W. Solvency. The Company is, together with its Subsidiaries on a
consolidated basis, Solvent.
          8X. Foreign Assets Control Regulations, Etc.
          (a) Neither the sale of the Notes by the Company hereunder nor its use
of the proceeds thereof will violate the Trading with the Enemy Act, as amended,
or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.
          (b) Neither the Company nor any Subsidiary (i) is a Person described
or designated in the Specially Designated Nationals and Blocked Persons List of
the Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order
or (ii) engages in any dealings or transactions with any such Person. The
Company and its Subsidiaries are in compliance, in all material respects, with
the USA Patriot Act.
          (c) No part of the proceeds from the sale of the Notes hereunder will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.
          9. REPRESENTATIONS OF THE PURCHASERS.
     Each Purchaser represents as follows:
          9A. Nature of Purchase. Such Purchaser is not acquiring the Notes
purchased by it hereunder with a view to or for sale in connection with any
distribution thereof

36



--------------------------------------------------------------------------------



 



within the meaning of the Securities Act, provided that the disposition of such
Purchaser’s property shall at all times be and remain within its control. Such
Purchaser is an “accredited investor” within the meaning of Regulation D under
the Securities Act. Such Purchaser understands that the Notes have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such exemption is required by law, and that the Company is not
required to register the Notes.
          9B. Source of Funds. At least one of the following statements is an
accurate representation as to each source of funds (the “Source”) to be used by
such Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:
     (i) the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or
     (ii) the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or
     (iii) the Source is either (a) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (b) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Company in writing pursuant to this clause (iii), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or
     (iv) the Source constitutes assets of an “investment fund” (within the
meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee

37



--------------------------------------------------------------------------------



 



organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, neither the QPAM nor a person controlling or controlled by the
QPAM (applying the definition of “control” in Section V(e) of the QPAM
Exemption) owns a 5% or more interest in the Company and (a) the identity of
such QPAM and (b) the names of all employee benefit plans whose assets are
included in such investment fund have been disclosed to the Company in writing
pursuant to this clause (iv); or
     (v) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(h) of the INHAM Exemption) owns a 5%
or more interest in the Company and (a) the identity of such INHAM and (b) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (v); or
     (vi) the Source is a governmental plan; or
     (vii) the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause
(vii); or
     (viii) the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.
As used in this paragraph 9B, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.
          9C. Independent Investigation. Each Purchaser has made its own
independent investigation of the condition (financial and otherwise), prospects
and affairs of the Company and its Subsidiaries in connection with its purchase
of the Notes hereunder and has made and shall continue to make its own appraisal
of the creditworthiness of the Company. No holder of Notes shall have any duty
or responsibility to any other holder of Notes, either initially or on a
continuing basis, to make any such investigation or appraisal or to provide any
credit or other information with respect thereto. No holder of Notes is acting
as agent or in any other fiduciary capacity on behalf of any other holder of
Notes.
          10. DEFINITIONS; ACCOUNTING MATTERS. For the purpose of this
Agreement, the terms defined in paragraphs 10A and 10B (or within the text of
any other paragraph) shall have the respective meanings specified therein and
all accounting matters shall be subject to determination as provided in
paragraph 10D.

38



--------------------------------------------------------------------------------



 



          10A. Yield-Maintenance Terms.
          “Alternative Method” means an alternative method of calculating the
Yield-Maintenance Amount payable upon the prepayment of a Series of Notes.
          “Called Principal” means, with respect to any Note, the principal of
such Note that is to be prepaid pursuant to paragraph 4B or 4F or is declared to
be immediately due and payable pursuant to paragraph 7A, as the context
requires.
          “Designated Spread” means 1.00% in the case of each Series A Note and
Series B Note, 0.50% in the case of each Series C Note, Series D Note, Series E
Note and Series F Note, and 0% in the case of each Note of any other Series
unless the Supplement with respect to the Notes of such Series specifies a
different Designated Spread, in which case Designated Spread shall mean, with
respect to each Note of such Series, the Designated Spread so specified.
          “Discounted Value” means, with respect to the Called Principal of any
Note, the amount obtained by discounting all Remaining Scheduled Payments with
respect to such Called Principal from their respective scheduled due dates to
the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (as converted to reflect
the periodic basis on which interest on such Note is payable, if payable other
than on a semi-annual basis) equal to the Reinvestment Yield with respect to
such Called Principal.
          “Reinvestment Yield” means, with respect to the Called Principal of
any Note, the Designated Spread over the yield to maturity implied by (i) the
yields reported as of 10:00 a.m. (New York City local time) on the Business Day
next preceding the Settlement Date with respect to such Called Principal on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded on
the run U.S. Treasury securities having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date, or (ii) if
such yields are not reported as of such time or the yields reported as of such
time are not ascertainable (including by way of interpolation), the Treasury
Constant Maturity Series Yields reported, for the latest day for which such
yields shall have been so reported as of the Business Day next preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (or any comparable successor publication) for U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date.
          In the case of each determination under clause (i) or clause (ii), as
the case may be, of the preceding paragraph, such implied yield shall be
determined, if necessary, by (a) converting U.S. Treasury bill quotations to
bond equivalent yields in accordance with accepted financial practice and
(b) interpolating linearly between (1) the applicable U.S. Treasury security
with the maturity closest to and greater than such Remaining Average Life and
(2) the applicable U.S. Treasury security with the maturity closest to and less
than such Remaining Average Life. The Reinvestment Yield shall be rounded to
that number of decimal places as appears in the interest rate of the applicable
Note.

39



--------------------------------------------------------------------------------



 



          “Remaining Average Life” means, with respect to the Called Principal
of any Note, the number of years (calculated to the nearest one-twelfth year)
obtained by dividing (i) such Called Principal into (ii) the sum of the products
obtained by multiplying (a) each Remaining Scheduled Payment of such Called
Principal (but not of interest thereon) by (b) the number of years (calculated
to the nearest one-twelfth year) which will elapse between the Settlement Date
with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
          “Remaining Scheduled Payments” means, with respect to the Called
Principal of any Note, all payments of such Called Principal and interest
thereon that would be due on or after the Settlement Date with respect to such
Called Principal if no payment of such Called Principal were made prior to its
scheduled due date.
          “Settlement Date” means, with respect to the Called Principal of any
Note, the date on which such Called Principal is to be prepaid pursuant to
paragraph 4B or 4F or is declared to be immediately due and payable pursuant to
paragraph 7A, as the context requires.
          “Yield-Maintenance Amount” means, with respect to any Note:
     (a) Other than with respect to the Series C Notes, the Series D Notes, the
Series E Notes, the Series F Notes or any Series of Additional Notes the
Supplement with respect to which specifies an Alternative Method, an amount
equal to the excess, if any, of the Discounted Value of the Called Principal of
such Note over the sum of (i) such Called Principal plus (ii) interest accrued
thereon as of (including interest due on) the Settlement Date with respect to
such Called Principal;
     (b) With respect to the Series C Notes (1) if the Settlement Date with
respect to which the Yield-Maintenance Amount is being determined is on or
before June 18, 2007, an amount equal to the excess, if any, of the Discounted
Value of the Called Principal of such Series C Note over the sum of (i) such
Called Principal plus (ii) interest accrued thereon as of (including interest
due on) the Settlement Date with respect to such Called Principal, and (2) if
the Settlement Date with respect to which the Yield-Maintenance Amount is being
determined is after June 18, 2007, the percentage of the Called Principal of
such Series C Note set forth below opposite the Settlement Date:

          Settlement Date   Percentage
After June 18, 2007 and on or before June 18, 2008
    3.50 %
After June 18, 2008 and on or before June 18, 2009
    3.00 %
After June 18, 2009 and on or before June 18, 2010
    2.50 %

40



--------------------------------------------------------------------------------



 



          Settlement Date   Percentage
After June 18, 2010 and on or before June 18, 2011
    2.00 %
After June 18, 2011 and on or before June 18, 2012
    1.50 %
After June 18, 2012 and on or before June 18, 2013
    1.00 %
After June 18, 2013
    0.00 %;

     (c) With respect to the Series D Notes (1) if the Settlement Date with
respect to which the Yield-Maintenance Amount is being determined is on or
before November 28, 2008, an amount equal to the excess, if any, of the
Discounted Value of the Called Principal of such Series D Note over the sum of
(i) such Called Principal plus (ii) interest accrued thereon as of (including
interest due on) the Settlement Date with respect to such Called Principal, and
(2) if the Settlement Date with respect to which the Yield-Maintenance Amount is
being determined is after November 28, 2008, the percentage of the Called
Principal of such Series D Note set forth below opposite the Settlement Date:

          Settlement Date   Percentage
After November 28, 2008 and on or before November 28, 2009
    3.50 %
After November 28, 2009 and on or before November 28, 2010
    3.00 %
After November 28, 2010 and on or before November 28, 2011
    2.50 %
After November 28, 2011 and on or before November 28, 2012
    2.00 %
After November 28, 2012 and on or before November 28, 2013
    1.50 %
After November 28, 2013 and on or before November 28, 2014
    1.00 %
After November 28, 2014
    0.00 %;

     (d) With respect to the Series E Notes (1) if the Settlement Date with
respect to which the Yield-Maintenance Amount is being determined is on or
before March 13, 2009, an amount equal to the excess, if any, of the Discounted
Value of the Called

41



--------------------------------------------------------------------------------



 



Principal of such Series E Note over the sum of (i) such Called Principal plus
(ii) interest accrued thereon as of (including interest due on) the Settlement
Date with respect to such Called Principal, and (2) if the Settlement Date with
respect to which the Yield-Maintenance Amount is being determined is after
March 13, 2009, the percentage of the Called Principal of such Series E Note set
forth below opposite the Settlement Date:

          Settlement Date   Percentage
After March 13, 2009 and on or before March 13, 2010
    3.50 %
After March 13, 2010 and on or before March 13, 2011
    3.00 %
After March 13, 2011 and on or before March 13, 2012
    2.50 %
After March 13, 2012 and on or before March 13, 2013
    2.00 %
After March 13, 2013 and on or before March 13, 2014
    1.50 %
After March 13, 2014 and on or before March 13, 2015
    1.00 %
After March 13, 2015
    0.00 %;

     (e) With respect to the Series F Notes (1) if the Settlement Date with
respect to which the Yield-Maintenance Amount is being determined is on or
before July 25, 2009, an amount equal to the excess, if any, of the Discounted
Value of the Called Principal of such Series F Note over the sum of (i) such
Called Principal plus (ii) interest accrued thereon as of (including interest
due on) the Settlement Date with respect to such Called Principal, and (2) if
the Settlement Date with respect to which the Yield-Maintenance Amount is being
determined is after July 25, 2009, the percentage of the Called Principal of
such Series F Note set forth below opposite the Settlement Date:

42



--------------------------------------------------------------------------------



 



          Settlement Date   Percentage
After July 25, 2009 and on or before July 25, 2010
    3.50 %
After July 25, 2010 and on or before July 25, 2011
    3.00 %
After July 25, 2011 and on or before July 25, 2012
    2.50 %
After July 25, 2012 and on or before July 25, 2013
    2.00 %
After July 25, 2013 and on or before July 25, 2014
    1.50 %
After July 25, 2014 and on or before July 25, 2015
    1.00 %
After July 25, 2015
    0.00 %; and

     (f) With respect to the Additional Notes of any Series the Supplement with
respect to which specifies an Alternative Method, the amount determined in
accordance with the Alternative Method specified in such Supplement.
     The Yield-Maintenance Amount shall in no event be less than zero.
          10B. Other Terms.
          “Acceptable Security Interest” in any Property means a Lien which
(a) exists in favor of the Collateral Agent for its benefit and the ratable
benefit of the Holders, the Administrative Agent, the Banks and the Bank
Affiliates that are parties to any Hydrocarbon Hedge Agreement or Interest Rate
Contract with the Company or any of its Subsidiaries, (b) is superior to all
other Liens, except Permitted Liens, (c) secures the Obligations and, if
outstanding, the Bank Obligations and obligations of the Company to the Banks
and Affiliates of the Banks in respect of Interest Rate Contracts and
Hydrocarbon Hedge Agreements (so long as, with respect to the Bank or Affiliate
thereof, the Bank remains a Bank under the Bank Agreement) and (d) is perfected
and enforceable.
          “Accounts” means the unpaid portion of the obligations to the Company
and its Subsidiaries of customers of the Company and its Subsidiaries to pay for
goods sold and shipped or services rendered (net of commissions to agents).
          “Acquisition” means the direct or indirect purchase or acquisition,
whether in one or more related transactions, by the Company or any of its
Subsidiaries of any Person or group of Persons (or any equity interest in any
Person or group of Persons) or any related group of assets, liabilities or
securities of any Person or group of Persons, other than acquisitions of
Property in the ordinary course of business.
          “Acquisition Adjustment Period” means at any time after June 29, 2006,
any period of three consecutive fiscal quarters commencing on the first day of
the fiscal quarter during which the Company or any of its Subsidiaries
consummates any Acquisition (other than the Chief Acquisition) in which the
purchase price therefor exceeds $50,000,000 (whether such

43



--------------------------------------------------------------------------------



 



purchase price is paid in cash, by the assumption of Debt of the Person or
assets so acquired, or otherwise) and ending on the last day of the third fiscal
quarter following such date.
          “Additional Covenant” means any affirmative or negative covenant or
similar restriction applicable to the Company or any Subsidiary (regardless of
whether such provision is labeled or otherwise characterized as a covenant) the
subject matter of which either (i) is similar to that of any covenant in
paragraph 5 or 6 of this Agreement, or related definitions in paragraph 10 of
this Agreement, but contains one or more percentages, amounts or formulas that
is more restrictive than those set forth herein or more beneficial to the holder
or holders of the Debt created or evidenced by the document in which such
covenant or similar restriction is contained (and such covenant or similar
restriction shall be deemed an Additional Covenant only to the extent that is
more restrictive or more beneficial) or (ii) is different from the subject
matter of any covenants in paragraph 5 or 6 of this Agreement, or related
definitions in paragraph 10 of this Agreement.
          “Additional Default” means any provision contained in any document or
instrument creating or evidencing Debt of the Company or any Subsidiary which
permits the holder or holders of Debt to accelerate (with the passage of time or
giving of notice or both) the maturity thereof or otherwise requires the Company
or any Subsidiary to purchase such Debt prior to the stated maturity thereof and
which either (i) is similar to any Default or Event of Default contained in
paragraph 7 of this Agreement, or related definitions in paragraph 10 of this
Agreement, but contains one or more percentages, amounts or formulas that is
more restrictive or has a shorter grace period than those set forth herein or is
more beneficial to the holders of such other Debt (and such provision shall be
deemed an Additional Default only to the extent that it is more restrictive, has
a shorter grace period or is more beneficial) or (ii) is different from the
subject matter of any Default or Event of Default contained in paragraph 7 of
this Agreement, or related definitions in paragraph 10 of this Agreement.
          “Additional Notes” shall have the meaning specified in paragraph 2B.
          “Additional Purchasers” means the purchasers of any Additional Notes
identified on Schedule A to the Supplement with respect thereto.
          “Administrative Agent” means Bank of America, in its capacity as
administrative agent pursuant to the Bank Agreement and any successor
administrative agent appointed pursuant to the provisions thereof.
          “Affiliate” means, as to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, such Person or any Subsidiary of such Person.
The term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
          “Agreement” has the meaning specified in paragraph 11C.

44



--------------------------------------------------------------------------------



 



          “Anti-Terrorism Order” means Executive Order No. 13,224 of
September 24, 2001, Blocking Property and Prohibiting Transactions with Persons
Who Commit, Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079
(2001), as amended.
          “Approved Consultant’s Report” means a report by Barnes & Click, Inc.,
Purvin & Gertz, Oil & Gas Advisors, Inc. or another consultant selected by the
Company and reasonably acceptable to the Required Holders confirming that the
assumptions used by the Company in the adjustments to EBITDA in connection with
any Acquisition, acquisition of Property or percentage of completion of
construction of Property are reasonable.
          “Asset Disposition” means any sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any Property or
any series of related dispositions of Property by the Company or any Subsidiary,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith in which the Property disposed either (a) generates EBITDA
greater than or equal to 5% of EBITDA for the four fiscal quarter period ending
as of the most recent fiscal quarter for which the Company has delivered
financial statements pursuant to paragraph 5A(i) or (ii) or (b) has an aggregate
book value greater than 5% of the book value of the consolidated assets of the
Company and its Subsidiaries as of the end of the most recent fiscal quarter for
which the Company has delivered financial statements pursuant to paragraph 5A(i)
or (ii); provided, that the term “Asset Disposition” shall not include any
transaction permitted by paragraph 6C(5)(i), (ii), (iii), (iv), (v) or (vi).
          “Assigned Agreements” means (a) the “Assigned Agreements” as defined
in the Company Security Agreement and (b) the “Assigned Agreements” as defined
in the Guarantor Security Agreement.
          “Available Cash” for any fiscal quarter has the meaning set forth in
the Company Partnership Agreement.
          “Bank Agreement” means the Fourth Amended and Restated Credit
Agreement dated as of November 1, 2005 among the Company, the Banks, Bank of
America, N.A., as Administrative Agent, Union Bank of California, N.A. and
Suntrust Bank, as Co-Syndication Agents, and Bank of Montreal, d/b/a Harris
Nesbitt and Wachovia Bank, National Association, as Co-Documentation Agents, as
amended by the First Amendment thereto dated as of February 24, 2006, the Second
Amendment thereto dated as of June 29, 2006, and as further amended, modified or
supplemented from time to time as permitted by this Agreement.
          “Bank Agreement Documents” means the “Credit Documents” as defined in
the Bank Agreement on the date hereof.
          “Bank Obligations” means the “Obligations,” as such term is defined in
the Bank Agreement on the date hereof.
          “Bankruptcy Law” shall have the meaning specified in clause (viii) of
paragraph 7A.

45



--------------------------------------------------------------------------------



 



          “Banks” means the lenders listed on the signature pages of the Bank
Agreement and each Eligible Assignee (as defined in the Bank Agreement) that
shall become a party to the Bank Agreement pursuant to the terms thereof.
          “Business Day” means any day other than (i) a Saturday or a Sunday or
(ii) a day on which commercial banks in New York City are required or authorized
to be closed.
          “Capitalized Lease Obligations” means, as applied to any Person, the
obligations of such Person under any Capital Lease.
          “Capital Leases” means, as applied to any Person, any lease of any
Property by such Person as lessee which would, in accordance with GAAP, be
required to be classified and accounted for as a capital lease on the balance
sheet of such Person.
          “CERCLA” means the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended, state and local analogs, and all rules
and regulations and requirements thereunder in each case as now or hereafter in
effect.
          “CERCLIS” means the Comprehensive Environmental Response, Compensation
and Liability Information System maintained by the U.S. Environmental Protection
Agency.
          “CESL Partnership Agreement” means the Second Amended and Restated
Agreement of Limited Partnership of Crosstex Energy Services, L.P., dated as of
April 1, 2004 between Crosstex Operating GP, LLC, Crosstex Energy, L.P. and the
other parties thereto, as the same may be amended, modified or supplemented from
time-to-time as permitted by this Agreement.
          “CFS” means CFS Louisiana Midstream Company, a Delaware corporation.
          “Change of Control” means an event or series of events by which:
          (a) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) other than the Qualifying Owners becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934) of
50% or more of the equity securities of the Ultimate General Partner entitled to
vote for members of the board of directors or equivalent governing body of the
Ultimate General Partner on a fully-diluted basis; or
          (b) during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Ultimate General Partner cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such

46



--------------------------------------------------------------------------------



 



election or nomination at least a majority of that board or equivalent governing
body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors).
          “Chief Acquisition” means the acquisition of Chief Midstream Holdings
LLC, a Texas limited liability company, pursuant to the Chief Purchase and Sale
Agreement.
          “Chief Acquisition Documents” means the Chief Purchase and Sale
Agreement and all other agreements, instruments or documents executed in
connection therewith or otherwise related to the Chief Acquisition.
          “Chief Purchase and Sale Agreement” means the Membership Interest
Purchase and Sale Agreement dated as of May 1, 2006 among the various parties
listed therein as “sellers”, Chief Midstream Holdings LLC, Chief Resources LLC
and Crosstex Energy Services, L.P.
          “Closing Day” means (i) with respect to the Series F Notes, the
Restatement Date, and (ii) with respect to any Series of Additional Notes, the
date specified as the date for the Closing of the purchase and sale of such
Additional Notes in the Supplement related thereto.
          “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute.
          “Collateral” means all Collateral as defined in each of the Security
Agreements and in each of the Mortgages.
          “Collateral Agent” means Bank of America, N.A., in its capacity as
collateral agent pursuant to the Intercreditor Agreement and any successor
collateral agent appointed pursuant to the provisions thereof.
          “Collateral Release Date” means the date upon which each of the
following shall have occurred: (i) the Company has senior unsecured long-term
debt outstanding (or if no such senior unsecured long-term debt is outstanding
that is rated by Standard and Poor’s, a division of McGraw-Hill Company, and
Moody’s Investors Service, Inc., the Company has a corporate debt rating) that
is rated at or above BBB- by Standard and Poor’s, a division of McGraw-Hill
Company, and Baa3 by Moody’s Investors Service, Inc., (ii) all of the other
Creditors (as defined in the Intercreditor Agreement) shall have directed the
Collateral Agent in writing, in form and substance reasonably satisfactory to
the Required Holder(s), to release all Liens in the Collateral securing any
Obligations (as defined in the Intercreditor Agreement) and to terminate all
Security Agreements, Mortgages and any other instrument or agreement pursuant to
which a Lien has been created or arose to secure any or all of the Obligations
(as defined in the Intercreditor Agreement), (iii) all parties to the
Intercreditor Agreement shall have executed an amendment to or a restatement of
the Intercreditor Agreement, in form and substance reasonably satisfactory to
the Required Holder(s), amending the Intercreditor Agreement to reflect the
releases and terminations referred to in clause (ii), above, and the termination
of the

47



--------------------------------------------------------------------------------



 



appointment and authority of the Collateral Agent (except with respect to
distribution of “Specified Payments” (as defined in the Intercreditor
Agreement), (iv) all parties to the Bank Agreement shall have executed an
amendment to the Bank Agreement, in form and substance reasonably satisfactory
to the Required Holder(s), deleting any requirement that the Company or any
Subsidiary grant or maintain any Lien to secure any Obligations owed thereunder,
changing the definition of “Credit Documents” contained thereto to delete the
reference to “the Security Documents”, and making other changes to reflect the
terminations and releases referred to in clause (ii), above, and the other
amendments referred to in this clause (iv), and (v) no Default or Event of
Default shall have occurred and be continuing.
          “Company” shall have the meaning specified in the first paragraph
hereof.
          “Company Partnership Agreement” means the Second Amended and Restated
Agreement of Limited Partnership of Crosstex Energy, L.P. dated as of March 29,
2004 among the General Partner and Crosstex Energy, Inc., as the Organizational
Limited Partner, as the same may be amended, modified or supplemented from
time-to-time as permitted by this Agreement.
          “Company Security Agreement” means the Amended and Restated Borrower
Security Agreement, dated as of November 1, 2005, between the Company and the
Collateral Agent, as it may be amended, modified or supplemented from
time-to-time.
          “Consolidated” refers to the consolidation of the accounts of the
Company and its Subsidiaries in accordance with GAAP, including, when used in
reference to the Company, principles of consolidation consistent with those
applied in the preparation of the financial statements referred to in paragraphs
5A and 8B.
          “Dauphin” means El Paso Dauphin Island Company, L.L.C., a Delaware
limited liability company.
          “Debt” for any Person, means, without duplication,
(a) indebtedness of such Person for borrowed money;
(b) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;
(c) obligations of such Person to pay the deferred purchase price of Property or
services (other than trade payables which are not more than 90 days past due,
except for any such trade payables which are being contested in good faith and
by appropriate proceedings);
(d) all indebtedness created or arising under any conditional-sale or other
title-retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property);

48



--------------------------------------------------------------------------------



 



(e) obligations of such Person as lessee under Capital Leases;
(f) the net amount payable by such Person under any Hydrocarbon Hedge Agreement
or Interest Rate Contract if such Hydrocarbon Hedge Agreement or Interest Rate
Contract terminated at the date of determination due to a default by such
Person;
(g) reimbursement obligations of such Person in respect of letters of credit,
acceptance facilities, drafts or similar instruments issued or accepted by banks
and other financial institutions for the account of such Person;
(h) obligations of such Person under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) of such Person to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
another’s indebtedness or obligations of the kinds referred to in clauses
(a) through (g) above; and
(i) another’s indebtedness or obligations of the kinds referred to in clauses
(a) through (h) secured by any Lien on or in respect of any Property of such
Person; provided that the amount of such Debt, if such Person has not assumed
the same or become liable therefore, shall in no event be deemed to be greater
than the fair market value from time to time of the Property subject to such
Lien.
          “Default” is defined in the definition of “Event of Default”.
          “Default Rate” means, for any Note at any time upon the occurrence of
an Event of Default and until such Event of Default has been cured or waived in
writing, a rate of interest per annum from time to time equal to the lesser of
(i) the maximum rate permitted by applicable law and (ii) the greater of (a) 2%
over the coupon rate for such Note over the rate of interest in effect
immediately prior to such Event of Default and (b) 2.0% over the rate of
interest publicly announced by JPMorgan Chase Bank from time to time in New York
City as its Prime Rate.
          “EBITDA” means, for the Company and its Subsidiaries on a Consolidated
basis for any period, (a) Net Income for such period plus (b) to the extent
deducted in determining Net Income, Interest Expense, taxes, depreciation,
amortization and other noncash items for such period minus (c) to the extent
included in determining Net Income, all noncash items increasing Net Income for
such period. Notwithstanding the foregoing, the purchase price of commodity
derivative instruments, net of all proceeds from the sale of such instruments,
may be amortized over the remaining term of such instruments. For purposes of
calculating the Leverage Ratio only, EBITDA shall be calculated, on a pro forma
basis, after giving effect to, without duplication, (a) any Acquisition or
(b) any Property under construction (based on the percentage of completion of
construction of any such Property), in each case, occurring during the period
commencing on the first day of such period to and including the date of such
transaction or percentage of completion of Property under construction to be
included in EBITDA, as the case may be (the “Reference Period”) and whether or
not such acquired Property or Property under

49



--------------------------------------------------------------------------------



 



construction was operated during such Reference Period, as if such Acquisition
or percentage of completion of Property under construction occurred on the first
day of the Reference Period. In making the calculation contemplated by the
preceding sentence, EBITDA generated or to be generated by such acquired Person,
by such acquired Property or by such Property under construction (based on the
percentage of completion of construction of such Property) shall be determined
in good faith by the Company based on reasonable assumptions and shall take into
account pro forma expenses that would have been incurred by the Company and its
Subsidiaries in the operation of such acquired Person, acquired Property or
Property under construction (based on the percentage of completion of
construction of such Property), during such period computed on the basis of
personnel expenses for employees retained or to be retained by the Company and
its Subsidiaries in the operation of such acquired Person, acquired Property or
Property under construction (based on the percentage of completion of
construction of such Property) and non-personnel costs and expenses incurred by
the Company and its Subsidiaries in the operation of the Company’s and its
Subsidiaries’ business at similarly situated facilities of the Company or any of
its Subsidiaries; provided, however, that such pro forma calculations shall be
reasonably acceptable to the Required Holder(s) if the Company does not provide
the Required Holder(s) with an Approved Consultant’s Report supporting such pro
forma calculations (and any such pro forma calculations described in this
sentence being hereinafter referred to as “Pro Forma EBITDA”); provided,
further, that the Company shall not be required to deliver an Approved
Consultant’s Report in connection with the El Paso Acquisition. Notwithstanding
the foregoing, such pro forma adjustments to EBITDA with respect to any Property
under construction shall be reduced if such construction is not completed by or
if the estimated date by which such construction to be completed is beyond, a
date that is more than 90 days beyond the Scheduled Completion Date for such
construction, such reduction to be reflected in the next set of financial
statements to be delivered to the Holders on or after the date such construction
is not so completed or it is determined that such construction will not be so
completed and to be in an amount equal to the product of (i) the applicable
percentage reduction rate relating to the number of days of delay as set forth
below and (ii) the amount of the Pro Forma EBITDA attributable to such Property:

          Delay or estimated delay,     whichever is greater   Applicable
Percentage Reduction Rate
> 90 days and £ 180 days
    25 %
>180 days and £ 270 days
    50 %
> 270 days
    100 %

Notwithstanding any provision of this Agreement which may otherwise be to the
contrary, if any lease pursuant to the Eunice Lease Documents is treated under
GAAP as a Capital Lease, then, for all computations of EBITDA hereunder, such
lease shall be treated as an operating lease and Net Income, Interest Expense,
taxes, depreciation, amortization and other noncash items, for all purposes of
determining EBITDA under this Agreement for any period, shall be adjusted as
though such lease was accounted for as an operating lease.

50



--------------------------------------------------------------------------------



 



          “El Paso Acquired Companies” means each of CFS, Dauphin, and Sabine.
          “El Paso Acquisition” means the acquisition of the Equity Interests of
each of the El Paso Acquired Companies pursuant to the El Paso Purchase and Sale
Agreement.
          “El Paso Purchase and Sale Agreement” means the Purchase and Sale
Agreement dated as of August 8, 2005 between the Company and El Paso
Corporation, a Delaware corporation.
          “Environmental Law” means any Governmental Rule relating to pollution
or protection of the environment or any natural resource, to any Hazardous
Material or to health or safety, including any Governmental Rule relating to the
use, handling, transportation, treatment, storage, disposal, release or
discharge of any Hazardous Material.
          “Environmental Permit” means any Governmental Action required under
any Environmental Law.
          “Environmental Proceeding” means any action, suit, written demand,
demand letter, claim, notice of noncompliance or violation, notice of liability
or potential liability, investigation, proceeding, consent order or consent
agreement relating in any way to any Environmental Law, any Environmental Permit
or any Hazardous Material or arising from alleged injury or threat to health,
safety or the environment, including (a) by any Governmental Person for
enforcement, cleanup, removal, response, remedial or other action or damages and
(b) by any Person for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
          “Equity Interests” means (a) with respect to a corporation, any and
all shares of capital stock, (b) with respect to a partnership, limited
liability company, trust or similar Person, any and all units, interests or
other partnership, limited liability company, trust or similar interests, and
(c) any other direct equity ownership or participation in a Person.
          “Equity Issuance” means any issuance of Equity Interests (including
any preferred equity securities) by any the Company or any of its Subsidiaries
other than Equity Interests issued (i) to the Company or any of its
Subsidiaries; (ii) pursuant to employee or director and officer benefit or
dividend reinvestment plans or stock option or purchaser plans in the ordinary
course of business; (iii) as consideration in connection with any investment by
the Company or any of its Subsidiaries in any other Person pursuant to which
such Person shall become a Subsidiary or shall be merged into or consolidated
with the Company or any of its Subsidiaries; and (iv) as consideration in
connection with an Acquisition or Investment by the Company or any of its
Subsidiaries, provided that at the time of issuance no Default or Event of
Default has occurred and is continuing both before and after giving effect to
such Equity Issuance.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
          “ERISA Affiliate” means any Person that for purposes of Title IV of
ERISA is a member of the Company’s controlled group, or is under common control
with the Company,

51



--------------------------------------------------------------------------------



 



within the meaning of Section 414 of the Code and the regulations promulgated
and rulings issued thereunder.
          “ERISA Event” means (a) a Reportable Event with respect to a Plan;
(b) a withdrawal by the Company or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Plan or Multiemployer Plan; (e) an event
or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Company or any ERISA Affiliate.
          “Eunice Guaranty” has the meaning assigned to such term in the El Paso
Purchase and Sale Agreement.
          “Eunice Lease Documents” has the meaning assigned to such term in the
El Paso Purchase and Sale Agreement and includes any amendment thereto prior to
the Restatement Date made as permitted by the Existing Agreement or permitted by
paragraph 6M.
          “Event of Default” means any of the events specified in paragraph 7A,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act, and “Default” means any of such events, whether
or not any such requirement has been satisfied.
          “Excess Leverage Fee” shall have the meaning given in paragraph 5Q.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Existing Agreement” shall have the meaning specified in the
Introduction.
          “Finance Entity” means any Subsidiary of the Company that is not also
a Subsidiary of Crosstex Energy Services, L.P. and that is formed for the
purpose of issuing Debt specifically permitted by clause (xi) of paragraph
6C(2).
          “Funded Debt” of any Person means Debt of such Person as described in
clauses (a), (b), (d) and (e) (other than any such Debt which may be
attributable to the Eunice Lease Documents) of the definition of “Debt” in this
paragraph 10B.
          “GAAP” means United States generally accepted accounting principles as
in effect from time to time, applied on a basis consistent with the requirements
of paragraph 10D.
          “General Partner” means Crosstex Energy GP, L.P., a Delaware limited
partnership.

52



--------------------------------------------------------------------------------



 



          “Governmental Action” means any authorization, approval, consent,
waiver, exception, license, filing, registration, permit, notarization or other
requirement of any Governmental Person.
          “Governmental Person” means, whether domestic or foreign, any
national, federal, state or local government, any political subdivision thereof,
or any governmental, quasi-governmental, judicial, public or statutory
instrumentality, authority, body or entity, including any central bank and any
comparable authority.
          “Governmental Rule” means any treaty, law, rule, regulation,
ordinance, order, code, interpretation, judgment, writ, injunction, decree,
determination, award, directive, guideline, request, policy or similar form of
decision of any Governmental Person, referee or arbitrator.
          “Guarantor” means as of the date hereof, each of the Persons listed on
Schedule 10B(3), and thereafter, each of the present and future direct and
indirect Material Subsidiaries of the Company (other than any Material
Subsidiary of the Company that is not organized in a jurisdiction in the United
States of America if the Guaranty by such Material Subsidiary could reasonably
be expected to have material adverse tax consequences on the Company or any
Subsidiary), and “Guarantors” means all such Guarantors collectively.
          “Guarantor Security Agreement” means the Third Amended and Restated
Subsidiary Security Agreement, dated as of November 1, 2005, between each of the
Guarantors and the Collateral Agent, as amended, modified or supplemented from
time to time.
          “Guaranty” means the Third Amended and Restated Subsidiary Guaranty
Agreement, dated as of July 25, 2006, as amended, modified or supplemented from
time to time in the form of Exhibit G hereto. “Guaranties” means the Guaranty
and any guaranties delivered pursuant to paragraph 6G of this Agreement.
          “Hazardous Material” means any substance or material described as a
toxic or hazardous substance, waste or material or as a pollutant, contaminant
or infectious waste, or words of similar import, in any Environmental Law,
including asbestos, petroleum (including crude oil and any fraction thereof,
natural gas, natural-gas liquid, liquefied natural gas and synthetic gas usable
for fuel, and any mixture of any of the foregoing), polychlorinated biphenyls,
urea formaldehyde, radon gas, radioactive matter, and chemicals that may cause
cancer or reproductive toxicity.
          “Holder” means a holder of Notes and “Holders” means the holders of
the Notes from time to time.
          “Hostile Tender Offer” means, with respect to the use of proceeds of
any Note, any offer to purchase, or any purchase of, shares of capital stock of
any corporation or equity interests in any other entity, or securities
convertible into or representing the beneficial ownership of, or rights to
acquire, any such shares or equity interests, if such shares, equity interests,
securities or rights are of a class which is publicly traded on any securities
exchange or in any over-the-counter market, other than purchases of such shares,
equity interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such

53



--------------------------------------------------------------------------------



 



corporation or other entity for portfolio investment purposes, and such offer or
purchase has not been duly approved by the board of directors of such
corporation or the equivalent governing body of such other entity prior to the
Closing Day with respect to such Note.
          “Hydrocarbon Hedge Agreement” means a swap, collar, floor, cap, option
or other derivative contract which is intended to reduce or eliminate the risk
of fluctuations in the price of Hydrocarbons.
          “Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip
gasoline, natural gasoline, condensate, distillate, and all other liquid and
gaseous hydrocarbons produced or to be produced in conjunction therewith from a
well bore and all products, by-products, and other substances derived therefrom
or the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including, but not limited to, sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value and the products and proceeds therefrom.
          “including” means, unless the context clearly requires otherwise,
“including without limitation”.
          “INHAM Exemption” shall have the meaning set forth in paragraph 9B.
          “Intercreditor Agreement” means the Second Amended and Restated
Intercreditor and Collateral Agency Agreement, dated as of November 1, 2005,
among the Collateral Agent, the Administrative Agent, the Banks, and the
Holders, as it may be amended, modified or supplemented from time-to-time in
accordance with its terms.
          “Interest Charge Coverage Ratio” means, for the Company and its
Subsidiaries on a Consolidated basis, as of the end of any fiscal quarter, the
ratio of (a) EBITDA for the four-fiscal quarter period then ended to
(b) Interest Expense for the four-fiscal quarter period then ended.
          “Interest Expense” means, for the Company and its Subsidiaries
determined on a Consolidated basis, for any period, the total interest, letter
of credit fees, and other fees incurred in connection with any Debt for such
period, whether paid or accrued, including, without limitation, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, all as determined in conformity with GAAP and on
a pro forma basis at any time that EBITDA is being determined on such a basis.
          “Interest Rate Contract” means an interest rate protection agreement,
interest rate future, interest rate option, interest rate swap, interest rate
cap, collar or other interest rate hedge arrangement, to or under which the
Company or any Subsidiary is or becomes a party.
          “Letter of Credit” means, individually, any letter of credit issued by
the issuing Bank which is subject to the Bank Agreement and “Letters of Credit”
means all such letters of credit collectively.
          “Leverage Ratio” means, for the Company and its Subsidiaries on a
Consolidated basis, as of the end of any fiscal quarter, the ratio of (a) Funded
Debt for the Company and its

54



--------------------------------------------------------------------------------



 



Subsidiaries on a Consolidated basis as of the end of such fiscal quarter to
(b) EBITDA for the four fiscal quarters then ended.
          “Lien” means, with respect to any Property, (a) any lien, charge,
option, claim, deed of trust, mortgage, security interest, pledge or other
encumbrance, or any other type of preferential arrangement of any kind, in
respect of such Property, including any easement, right of way or other
encumbrance on title to real property, or (b) the interest of a vendor or lessor
under any conditional-sale agreement, capital lease or other title-retention
agreement relating to such Property.
          “Limited Partners” means Crosstex Holdings, L.P., a Delaware limited
partnership, and each of the other limited partners of the Company.
          “Loan Documents” means, collectively, this Agreement, the Notes, the
Security Documents, the Guaranties, the Intercreditor Agreement and each other
agreement, instrument or document executed at any time in connection with the
foregoing documents, as each such Loan Document may be amended, modified or
supplemented from time-to-time.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, properties, liabilities (actual and contingent), operations or
condition (financial or otherwise) of the Company and its Subsidiaries, taken as
a whole, (b) the ability of the Company or any Guarantor to perform its
obligations under this Agreement or any of the Loan Documents or (c) the rights
and remedies of the Holders or the Collateral under this Agreement or any of the
Loan Documents.
          “Material Subsidiary” means a Subsidiary of the Company having: either
(a) 5% or more of EBITDA for the four fiscal quarter period ending as of the
most recent fiscal quarter for which the Company has delivered financial
statements pursuant to paragraph 5A(i) or (ii); or (b) 5% of the book value
consolidated assets of the Company and its Subsidiaries as of the end of the
most recent fiscal quarter for which the Company has delivered financial
statements pursuant to paragraph 5A(i) or (ii).
          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.
          “Mortgaged Property” means the aggregate of all of the “Mortgaged
Property” and “Trust Property” as defined in all of the Mortgages.
          “Mortgages” means, collectively, each mortgage, deed of trust or other
similar agreement executed by the Company or any Subsidiary in favor of the
Collateral Agent for its benefit and the ratable benefit of the Banks and the
Holders, in form and substance reasonably satisfactory to the Collateral Agent
and the Required Holder(s), as the same may be amended, modified or supplemented
from time-to-time.
          “Multiemployer Plan” means a “multiemployer plan,” as defined in
Section 4001(a)(3) of ERISA and subject to Title IV thereof, to which the
Company or any ERISA Affiliate is making or accruing an obligation to make
contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions, such plan being maintained pursuant
to one or more collective-bargaining agreements.

55



--------------------------------------------------------------------------------



 



          “Multiple Employer Plan” means a “single employer plan,” as defined in
Section 4001(a)(15) of ERISA and subject to Title IV thereof, that (a) is
maintained by the Company or an ERISA Affiliate and at least one Person other
than the Company and its ERISA Affiliates or (b) was so maintained previously,
but is not currently maintained by the Company or its ERISA Affiliates, and in
respect of which the Company or an ERISA Affiliate would still have liability
under Section 4063, 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated.
          “NAIC Annual Statement” shall have the meaning set forth in paragraph
9B.
          “Net Cash Proceeds” means (a) in connection with any Asset Disposition
or Recovery Event, the proceeds thereof in the form of cash and cash equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) of such Asset
Disposition or Recovery Event, net of attorneys’ fees, accountants’ fees,
investment banking fees and insurance consultant fees, amounts required to be
applied to the repayment of Debt secured by a Lien permitted hereunder on any
asset which is the subject of such Asset Disposition or Recovery Event (other
than any Lien pursuant to a Security Document) and other customary fees and
expenses actually incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable as a result thereof within two years of the
date of the relevant Asset Disposition or Recovery Event as a result of any gain
recognized in connection therewith (after taking into account any applicable tax
credits or deductions and any tax sharing arrangements) and (b) in connection
with any issuance or sale of debt securities or instruments or the incurrence of
loans, the cash proceeds or cash equivalents received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, brokerage, finder’s
or similar fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith
          “Net Income” means, for any period for which such amount is being
determined, the Consolidated net income of the Company and its Subsidiaries, as
determined in accordance with GAAP consistently applied, excluding, however, any
net gain or loss from extraordinary items, including but not limited to any net
gain or loss during such period arising from the sale, exchange, or other
disposition of capital assets other than in the ordinary course of business.
          “Notes” shall have the meaning specified in paragraph 1F.
          “Obligations” means the principal, interest, fees, Yield-Maintenance
Amount, charges, expenses, attorneys’ fees and disbursements, indemnities and
any other amounts payable by the Company and the Guarantors to the Collateral
Agent and the Holders under the Loan Documents.
          “Officer’s Certificate” means a certificate signed in the name of the
Company by the chief executive officer, chief financial officer or any vice
president of the Ultimate General Partner.
          “Omnibus Agreement” means the Omnibus Agreement among the Company, the
General Partner, the Ultimate General Partner, Crosstex Energy, Inc. and
Crosstex Energy

56



--------------------------------------------------------------------------------



 



Services, L.P., as amended, modified or supplemented from time to time as
permitted by this Agreement.
          “Partners” means the General Partner and the Limited Partners.
          “PBGC” means the Pension Benefit Guaranty Corporation.
          “Permitted Investments” means investments having a maturity of not
greater than 3 months from the date of acquisition thereof in (a) obligations
issued or unconditionally guaranteed by the United States of America or issued
by any agency thereof and backed by the full faith and credit of the United
States of America, (b) demand deposits and certificates of deposit (located in
the United States of America) of any Bank or any other commercial bank organized
under the laws of the United States of America or any state thereof and having
combined capital and surplus of at least $500,000,000, (c) commercial paper with
a rating of at least “Prime-l” by Moody’s or “A-l” by S&P or (d) other
investments agreed to from time to time between the Company and the Required
Holders.
          “Permitted Liens” means such of the following as to which no
enforcement, collection, execution, levy or foreclosure proceeding has been
commenced that has not been stayed or bonded pending appeal: (a) Liens for
taxes, assessments and governmental charges or levies, to the extent the same
are not yet due or are being contested in good faith by proper proceedings and
appropriate reserves are being maintained for the same; (b) Liens imposed by
law, such as materialmen’s, mechanics’, carriers’, workmen’s, repairmen’s and
bankers’ Liens and other similar Liens arising in the ordinary course of
business securing obligations that are not overdue for a period of more than
60 days or that are being contested in good faith and by proper proceedings and
as to which appropriate reserves are being maintained; (c) pledges or deposits
to secure obligations under workers’ compensation laws or similar legislation or
to secure public or statutory obligations; (d) easements, rights of way,
landlord’s liens and other encumbrances on title to real property that do not
materially and adversely affect the value of such property or the use of such
property by the Company or any Subsidiary for its current purposes; (e) deposits
to secure the performance of bids, trade contracts (other than for borrowed
money), leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of like nature incurred in the ordinary course of
business; and (f) Liens arising by reason of any judgment or order of any
Governmental Person, referee or arbitrator if appropriate legal proceedings for
the review of such judgment or order are being diligently prosecuted and
execution or enforcement thereof is stayed pending appeal.
          “Person” means an individual, partnership, corporation (including a
business trust), limited liability partnership, limited liability company, joint
stock company, trust, unincorporated association, joint venture or other entity,
or a government or any political subdivision or agency thereof or any trustee,
receiver, custodian or similar official.
          “Plan” shall have the meaning specified in the Introduction.
          “PIM” has the meaning specified in the Introduction.
          “Pipeline Entities” means Crosstex Pipeline, LLC, a Texas limited
liability company, and Crosstex Pipeline Partners, Ltd., a Texas limited
partnership.

57



--------------------------------------------------------------------------------



 



          “Plan” means a Single Employer Plan or a Multiple Employer Plan.
          “Pro Forma EBITDA” is defined in the definition of “EBITDA”.
          “Property” of any Person means any property or assets (whether real,
personal, or mixed, tangible or intangible) of such Person.
          “Proposed Prepayment Date” shall have the meaning specified in
paragraph 4F(iii).
          “Purchasers” shall have the meaning specified in the address block to
this Agreement.
          “QPAM Exemption” shall have the meaning set forth in paragraph 9B.
          “Qualifying Owners” means (a) the significant owners of the ultimate
parent company of the General Partner, Crosstex Energy, Inc., on the date
hereof, consisting of Yorktown Energy Partners IV, L.P., Yorktown Energy
Partners V, L.P., Lubar Nominees and Barry E. Davis or any Affiliate of the
foregoing, (b) Crosstex Energy, Inc. and its Affiliates and (c) any transferee
of any of the foregoing to the extent such transferee is approved by a majority
of the ownership interests of the then-existing Qualifying Owners (other than
the transferor) or any Affiliate of the foregoing.
          “Quarterly Distributions” means cash distributions by the Company to
the Partners during any fiscal quarter in amounts that do not exceed the
Available Cash for the immediately preceding fiscal quarter.
          “Recovery Event” means any settlement of or payment in respect of any
property or casualty insurance claim (excluding any claim in respect of business
interruption) or any condemnation proceeding relating to any asset of the
Company or any of its Subsidiaries, in which the subject property either
(a) generates EBITDA greater than or equal to 5% of EBITDA for the four fiscal
quarter period ending as of the most recent fiscal quarter for which the Company
has delivered financial statements pursuant to paragraph 5A(i) or (ii) or
(b) has an aggregate book value greater than 5% of the book value of the
consolidated assets of the Company and its Subsidiaries as of the end of the
most recent fiscal quarter for which the Company has delivered financial
statements pursuant to paragraph 5A(i) or (ii).
          “Reinvestment Deferred Amount” with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by the Company or any of its
Subsidiaries in connection therewith that are not required to be applied to
prepay the Notes pursuant to paragraph 4F or the Bank Obligations as a result of
the delivery of a Reinvestment Notice.
          “Reinvestment Event” means any Asset Disposition or Recovery Event in
respect of which a Reinvestment Notice has been delivered.
          “Reinvestment Notice” means a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the Company (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion

58



--------------------------------------------------------------------------------



 



of the Net Cash Proceeds of a Asset Disposition or Recovery Event to acquire
assets useful in its business and/or to repair Property, as applicable.
          “Reinvestment Prepayment Amount” means with respect to any
Reinvestment Event, the Reinvestment Deferred Amount relating thereto less any
amount expended prior to the relevant Reinvestment Prepayment Date, and in any
event expended prior to the date on which the Company would otherwise be
required to apply such Reinvestment Deferred Amount to repay any other Debt of
the Company or any of its Subsidiaries, to acquire assets useful in the business
of any such Person and/or to repair Property, as applicable.
          “Reinvestment Prepayment Date” means with respect to any Reinvestment
Event, the earlier of (a) the date occurring 270 days after such Reinvestment
Event or, provided that the Company (directly or indirectly through a
Subsidiary) has entered into a binding contract to acquire assets useful in its
business and/or to repair Property, as applicable, such later date as is
reasonably determined by the Company and notified to the Holders to be the
earliest date on which the Company (directly or indirectly through a
Subsidiary), shall have, using diligent efforts, (i) completed acquiring assets
useful in its business and/or (ii) repaired Property, as applicable, (b) the
date on which the Company (directly or indirectly through a Subsidiary) shall
have determined not to, or shall have otherwise ceased to, acquire assets useful
in its business and/or to repair Property, as applicable, with all or any
portion of the relevant Reinvestment Deferred Amount, and (c) the occurrence and
continuance of any Default or Event of Default.
          “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA, other than events for which the 30 day notice period has been
waived.
          “Required Holder(s)” means the Holder or Holders of at least 50.1% of
the aggregate principal amount of the Notes outstanding at such time.
          “Responsible Officer” means the Chief Executive Officer, President,
Chief Financial Officer, any Executive Vice President, any Senior Vice
President, the Vice President of Finance, Treasurer or Assistant Treasurer of
the Ultimate General Partner.
          “Restatement Date” means July 25, 2006.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
          “Sabine” means Sabine Pass Plant Facility Joint Venture, a Texas
general partnership.
          “Scheduled Completion Date” means with respect to the construction of
any Property, the date indicated as the Company’s good faith estimate of the
scheduled date of the completion of such construction in the first certificate
sent by the Company pursuant to paragraph 5A(i) or 5A(ii) which includes the
first calculation of Pro Forma EBITDA for such Property.
          “SEC” means the Securities and Exchange Commission (or any
governmental body or agency succeeding to the function of the Securities and
Exchange Commission.)

59



--------------------------------------------------------------------------------



 



          “Securities Act” means the Securities Act of 1933, as amended.
          “Security Agreements” means, collectively, the Company Security
Agreement and the Guarantor Security Agreement.
          “Security Documents” means, collectively, (a) the Security Agreements,
(b) the Mortgages, (c) each other agreement, instrument or document executed at
any time in connection with the Security Agreements or the Mortgages, and
(d) each other agreement, instrument or document executed at any time in
connection with securing the Obligations.
          “Series” shall have the meaning specified in paragraph 1F.
          “Series A Notes” shall have the meaning specified in paragraph 1A.
          “Series B Notes” shall have the meaning specified in paragraph 1B.
          “Series C Notes” shall have the meaning specified in paragraph 1C.
          “Series D Notes” shall have the meaning specified in paragraph 1D.
          “Series E Notes” shall have the meaning specified in paragraph 1E.
          “Series F Notes” shall have the meaning specified in paragraph 1F.
          “Series F Purchasers” shall have the meaning specified in the address
block to this Agreement.
          “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA and subject to Title IV thereof, that (a) is
maintained by the Company or an ERISA Affiliate and no Person other than the
Company and its ERISA Affiliates or (b) was so maintained previously, but is not
currently maintained by the Company or its ERISA Affiliates, and in respect of
which the Company or an ERISA Affiliate would still have liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated.
          “Solvent” means with respect to any Person, as of any date of
determination, that (a) the amount of the “present fair saleable value” of the
assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the probable liability of such
Person on its debts as such debts become absolute and matured, (c) such Person
will not have, as of such date, an unreasonably small amount of capital with
which to conduct its business, and (d) such Person will be able to pay its debts
as they mature. For purposes of this definition, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise

60



--------------------------------------------------------------------------------



 



to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.
          “Subsidiary” of a Person means any corporation or other entity of
which more than 50% of the outstanding capital stock or other equity ownership
interests having ordinary voting power to elect a majority of the board of
directors of such corporation or of the similar managing body of such other
entity (irrespective of whether at such time capital stock or other equity
ownership interests of any other class or classes or other equity ownership
interests of such corporation or such other entity shall or might have voting
power upon the occurrence of any contingency) is at the time directly or
indirectly owned by such Person, by such Person and one or more Subsidiaries of
such Person or by one or more Subsidiaries of such Person. Unless otherwise
specified, “Subsidiary” means a Subsidiary of the Company.
          “Supplement” shall have the meaning specified in paragraph 2B.
          “Transferee” means any direct or indirect transferee of all or any
part of any Note purchased by any Purchaser under this Agreement.
          “Ultimate General Partner” means Crosstex Energy GP, LLC, a Delaware
limited liability company, and its successors and permitted assigns as general
partner of the General Partner or as the business entity with the ultimate
authority to manage the business and operations of the Company.
          “USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
          10C. Computation of Time Periods. In the Loan Documents in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
          10D. Accounting Terms; Changes in GAAP.
     (i) All accounting terms not specifically defined in this Agreement shall
be construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the Financial Statements.
     (ii) Unless otherwise indicated, all financial statements of the Company
and its Subsidiaries, all calculations for compliance with covenants in this
Agreement and all calculations of any amounts to be calculated under the
definitions in this Agreement shall be based upon the Consolidated accounts of
the Company and its Subsidiaries in accordance with GAAP and consistent with the
principles applied in preparing the most recent audited financial statements
delivered pursuant to clause (ii) or paragraph 5A or, if no such statements have
been so delivered, the most recent audited financial statements referred to in
clause (i) of paragraph 8B. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Holders shall so request, the

61



--------------------------------------------------------------------------------



 



Required Holders and the Company shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP, provided that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Company shall provide to the Holders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
          10E. Miscellaneous. Paragraph, Schedule and Exhibit references are to
paragraphs of and Schedules and Exhibits to this Agreement, unless otherwise
specified.
          11. MISCELLANEOUS.
          11A. Note Payments. The Company agrees that, so long as any Purchaser
shall hold any Note, it will make payments of principal of, interest on, and any
Yield-Maintenance Amount payable with respect to, such Note, which comply with
the terms of this Agreement, by wire transfer of immediately available funds for
credit (not later than 12:00 noon, New York City local time, on the date due) to
the account or accounts of such Purchaser, if any, as are specified in the
Purchaser Schedule attached hereto or as specified in Schedule A to the
applicable Supplement, as the case may be, or, in the case of any Purchaser not
named in the Purchaser Schedule or Schedule A to a Supplement or any Purchaser
wishing to change the account specified for it in the Purchaser Schedule or
Schedule A to a Supplement, such account or accounts in the United States as
such Purchaser may from time to time designate in writing, notwithstanding any
contrary provision herein or in any Note with respect to the place of payment.
Each Purchaser agrees that, before disposing of any Note, it will make a
notation thereon (or on a schedule attached thereto) of all principal payments
previously made thereon and of the date to which interest thereon has been paid.
The Company agrees to afford the benefits of this paragraph 11A to any
Transferee which shall have made the same agreement as the Purchasers have made
in this paragraph 11A. No Holder shall be required to present or surrender any
Note or make any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, the applicable Holder shall surrender such Note
for cancellation, reasonably promptly after any such request, to the Company at
its principal executive office.
          11B. Expenses. The Company agrees, whether or not the transactions
contemplated hereby shall be consummated, to pay, and save each Purchaser and
any Transferee harmless against liability for the payment of, all out-of-pocket
expenses arising in connection with such transactions, including:
     (i) (A) all stamp and documentary taxes and similar charges, (B) costs of
obtaining a private placement number for the Notes and (C) fees and expenses of
brokers, agents, dealers, investment banks or other intermediaries or placement
agents, in each case as a result of the execution and delivery of this Agreement
or the issuance of the Notes;

62



--------------------------------------------------------------------------------



 



     (ii) document production and duplication charges and the fees and expenses
of any special counsel engaged by such Purchaser or such Transferee in
connection with (A) this Agreement and the transactions contemplated hereby and
(B) any subsequent proposed waiver, amendment or modification of, or proposed
consent under, this Agreement, whether or not such the proposed action shall be
effected or granted;
     (iii) the costs and expenses, including attorneys’ and financial advisory
fees, incurred by such Purchaser or such Transferee or the Collateral Agent
(a) in enforcing (or determining whether or how to enforce) any rights under the
Loan Documents or (b) in responding to any subpoena or other legal process or
informal investigative demand issued in connection with the Loan Documents or
the transactions contemplated thereby or issued by reason of such Purchaser’s or
such Transferee’s having acquired any Note, including without limitation costs
and expenses incurred in any workout, restructuring or renegotiation proceeding
or bankruptcy case;
     (iv) any judgment, liability, claim, order, decree, cost, fee, expense,
action or obligation resulting from the consummation of the transactions
contemplated by the Loan Documents, including the use of the proceeds of the
Notes by the Company; and
     (v) the fees and expenses of the Collateral Agent.
          The obligations of the Company under this paragraph 11B shall survive
the transfer of any Note or portion thereof or interest therein by any Purchaser
or Transferee and the payment of any Note.
          11C. Consent to Amendments. This Agreement may be amended, and the
Company may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, if the Company shall obtain the written consent
to such amendment, action or omission to act, of the Required Holder(s) except
that, without the written consent of the holder or holders of all Notes at the
time outstanding, no amendment to this Agreement shall change the maturity of
any Note, or change the principal of, or the rate, method of computation or time
of payment of interest on or any Yield-Maintenance Amount payable with respect
to any Note, or affect the time, amount or allocation of any prepayments, or
change the proportion of the principal amount of the Notes required with respect
to any consent, amendment, waiver or declaration, or amend any term defined in
paragraph 10 as it is used in any provision of this Agreement that cannot be
amended without the consent of the holder or holders of all Notes pursuant to
this paragraph 11C. Each holder of any Note at the time or thereafter
outstanding shall be bound by any consent authorized by this paragraph 11C,
whether or not such Note shall have been marked to indicate such consent, but
any Notes issued thereafter may bear a notation referring to any such consent.
No course of dealing between the Company and the holder of any Note nor any
delay in exercising any rights hereunder or under any Note shall operate as a
waiver of any rights of any holder of any Note. As used herein and in the Notes,
the term “this Agreement” and references thereto shall mean this Agreement as it
may from time to time be amended or supplemented. Any waiver of any provision of
this Agreement shall be effective only in the specific instance and for the
specific purpose for which given.

63



--------------------------------------------------------------------------------



 



          11D. Form, Registration, Transfer and Exchange of Notes; Lost Notes.
The Notes are issuable as registered notes without coupons in denominations of
at least $100,000, except as may be necessary to reflect any principal amount
not evenly divisible by $100,000. The Company shall keep at its principal office
a register in which the Company shall provide for the registration of Notes and
of transfers of Notes. Upon surrender for registration of transfer of any Note
at the principal office of the Company, the Company shall, at its expense,
execute and deliver one or more new Notes of like tenor and of a like aggregate
principal amount, registered in the name of such transferee or transferees. At
the option of the Holder of any Note, such Note may be exchanged for other Notes
of like tenor and of any authorized denominations, of a like aggregate principal
amount, upon surrender of the Note to be exchanged at the principal office of
the Company. Whenever any Notes are so surrendered for exchange, the Company
shall, at its expense, execute and deliver the Notes which the Holder making the
exchange is entitled to receive. Each installment of principal payable on each
installment date upon each new Note issued upon any such transfer or exchange
shall be in the same proportion to the unpaid principal amount of such new Note
as the installment of principal payable on such date on the Note surrendered for
registration of transfer or exchange bore to the unpaid principal amount of such
Note. No reference need be made in any such new Note to any installment or
installments of principal previously due and paid upon the Note surrendered for
registration of transfer or exchange. Every Note surrendered for registration of
transfer or exchange shall be duly endorsed, or be accompanied by a written
instrument of transfer duly executed, by the Holder of such Note or such
Holder’s attorney duly authorized in writing. Any Note or Notes issued in
exchange for any Note or upon transfer thereof shall carry the rights to unpaid
interest and interest to accrue which were carried by the Note so exchanged or
transferred, so that neither gain nor loss of interest shall result from any
such transfer or exchange. Upon receipt of written notice from the Holder of any
Note of the loss, theft, destruction or mutilation of such Note and, in the case
of any such loss, theft or destruction, upon receipt of such Holder’s unsecured
indemnity agreement, or in the case of any such mutilation upon surrender and
cancellation of such Note, the Company will make and deliver a new Note, of like
tenor, in lieu of the lost, stolen, destroyed or mutilated Note.
          11E. Persons Deemed Owners; Participations. Prior to due presentment
for registration of transfer, the Company may treat the Person in whose name any
Note is registered as the owner and holder of such Note for the purpose of
receiving payment of principal of and interest on, and any Yield-Maintenance
Amount payable with respect to, such Note and for all other purposes whatsoever,
whether or not such Note shall be overdue, and the Company shall not be affected
by notice to the contrary. Subject to the preceding sentence, the Holder of any
Note may from time to time grant participations in all or any part of such Note
to any Person on such terms and conditions as may be determined by such Holder
in its sole and absolute discretion.
          11F. Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or made in writing by or on
behalf of the Company in connection herewith shall survive the execution and
delivery of this Agreement and the Notes, the transfer by any Purchaser of any
Note or portion thereof or interest therein and the payment of any Note, and may
be relied upon by any Transferee, regardless of any investigation made at any
time by or on behalf of any Purchaser or any Transferee. Subject to the
preceding sentence, this Agreement and the other Loan Documents embody the
entire agreement and

64



--------------------------------------------------------------------------------



 



understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings relating to such
subject matter.
          11G. Successors and Assigns. All covenants and other agreements in
this Agreement contained by or on behalf of any of the parties hereto shall bind
and inure to the benefit of the respective successors and assigns of the parties
hereto (including, without limitation, any Transferee) whether so expressed or
not.
          11H. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is prohibited by
any one of such covenants, the fact that it would be permitted by an exception
to, or otherwise be in compliance within the limitations of, another covenant
shall not avoid the occurrence of a Default or Event of Default if such action
is taken or such condition exists.
          11I. Notices. All written communications provided for hereunder shall
be sent by first class mail or nationwide overnight delivery service (with
charges prepaid) and (i) if to any Purchaser, addressed as specified for such
communications in the Purchaser Schedule attached hereto (in the case of the
Series A Notes, the Series B Notes, the Series C Notes, the Series D Notes, the
Series E Notes or the Series F Notes) or as specified in Schedule A to the
applicable Supplement (in the case of any Additional Notes) or at such other
address as any such Purchaser shall have specified to the Company in writing,
(ii) if to any other Holder of any Note, addressed to it at such address as it
shall have specified in writing to the Company, or, if any such Holder shall not
have so specified an address, then addressed to such Holder in care of the last
Holder of such Note which shall have so specified an address to the Company and
(iii) if to the Company, addressed to it at 2501 Cedar Springs, Suite 600,
Dallas, Texas 75201, Attention: William W. Davis, provided, however, that any
such communication to the Company may also, at the option of the Person sending
such communication, be delivered by any other means either to the Company at its
address specified above or to any Responsible Officer.
          11J. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, any payment of principal of or
interest on, or Yield-Maintenance Amount payable with respect to, any Note that
is due on a date other than a Business Day shall be made on the next succeeding
Business Day. If the date for any payment is extended to the next succeeding
Business Day by reason of the preceding sentence, the period of such extension
shall not be included in the computation of the interest payable on such
Business Day.
          11K. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          11L. Descriptive Headings. The descriptive headings of the several
paragraphs of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

65



--------------------------------------------------------------------------------



 



          11M. Satisfaction Requirement. If any agreement, certificate or other
writing, or any action taken or to be taken, is by the terms of this Agreement
required to be satisfactory, to any Purchaser, to any Holder or to the Required
Holder(s), then (unless stated otherwise) the determination of such satisfaction
shall be made by such Purchaser, such Holder or the Required Holder(s), as the
case may be, in the sole and exclusive judgment (exercised in good faith) of the
Person or Persons making such determination.
          11N. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK.
          11O. Severalty of Obligations. The sales of Notes to the Purchasers
are to be several sales, and the obligations of the Purchasers under this
Agreement are several obligations. No failure by any Purchaser to perform its
obligations under this Agreement shall relieve any other Purchaser or the
Company of any of its obligations hereunder, and no Purchaser shall be
responsible for the obligations of, or any action taken or omitted by, any other
such Person hereunder.
          11P. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
          11Q. Binding Agreement. When this Agreement is executed and delivered
by the Company, the Existing Holders, the Series F Purchasers and PIM, it shall
become a binding agreement between the Company, the Existing Holders, the
Series F Purchasers and PIM. This Agreement shall also inure to the benefit of
each Additional Purchaser which shall have executed and delivered a Supplement,
and each such Purchaser shall be bound by this Agreement.
          11R. Waiver of Jury Trial; Consent to Jurisdiction.
     (i) THE COMPANY AND EACH HOLDER HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION OF ANY CLAIM WHICH IS BASED HEREON, OR ARISES OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT, THE NOTES OR THE OTHER LOAN DOCUMENTS, OR ANY
TRANSACTIONS RELATING HERETO OR THERETO, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF THE COMPANY, OR THE
HOLDERS. THE COMPANY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT
FOR EACH PURCHASER TO BECOME A PARTY TO THIS AGREEMENT AND TO PURCHASE NOTES
HEREUNDER.
     (ii) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, THE
NOTES, THE OTHER LOAN DOCUMENTS OR ANY TRANSACTIONS RELATING HERETO OR THERETO,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR

66



--------------------------------------------------------------------------------



 



WRITTEN), OR ACTIONS OF THE COMPANY OR THE HOLDERS MAY BE BROUGHT IN THE COURTS
OF THE STATE OF NEW YORK OR THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND THE COMPANY HEREBY ACCEPTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF
THE AFORESAID COURTS. THE COMPANY AND EACH HOLDER HEREBY IRREVOCABLY WAIVE ANY
OBJECTIONS, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH THEY MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS.
     (iii) The Company hereby irrevocably consents to service of process on it
at the address provided for notices in paragraph 11I. Any and all service of
process and any other notice in any such action, suit or proceeding shall be
effective against the Company if given by registered or certified mail, return
receipt requested, or by any other means or mail which requires a signed
receipt, postage prepaid, mailed to the Company as provided in the preceding
sentence.
          11S. Maximum Interest Payable. The Company, each Purchaser and any
other Holders specifically intend and agree to limit contractually the amount of
interest payable under this Agreement, the Notes, the other Loan Documents and
all other instruments and agreements related hereto and thereto to the maximum
amount of interest lawfully permitted to be charged under applicable law.
Therefore, none of the terms of this Agreement, the Notes, the other Loan
Documents or any instrument pertaining to or relating to this Agreement, the
Notes or the other Loan Documents shall ever be construed to create a contract
to pay interest at a rate in excess of the maximum rate permitted to be charged
under applicable law, and neither Company, any guarantor nor any other party
liable or to become liable hereunder or under the Notes, any guaranty, any other
Loan Document or any other instruments and agreements related hereto and thereto
shall ever be liable for interest in excess of the amount determined at such
maximum rate, and the provisions of this paragraph 11S shall control over all
other provisions of this Agreement, any Notes, the other Loan Documents, any
guaranty or any other instrument pertaining to or relating to the transactions
herein contemplated. If any amount of interest taken or received by any
Purchaser or any Holder shall be in excess of said maximum amount of interest
which, under applicable law, could lawfully have been collected by such
Purchaser or such Holder incident to such transactions, then such excess shall
be deemed to have been the result of a mathematical error by all parties hereto
and shall be refunded promptly by the Person receiving such amount to the party
paying such amount, or, at the option of the recipient, credited ratably against
the unpaid principal amount of the Note or Notes held by such Purchaser or such
Holder, respectively. All amounts paid or agreed to be paid in connection with
such transactions which would under applicable law be deemed “interest” shall,
to the extent permitted by such applicable law, be amortized, prorated,
allocated and spread throughout the stated term of this Agreement and the Notes.
“Applicable law” as used in this paragraph means that law in effect from time to
time which permits the charging and collection of the highest permissible
lawful, nonusurious rate of interest on the transactions herein contemplated,
and “maximum rate” as used in this paragraph means, with respect to each of the
Notes, the

67



--------------------------------------------------------------------------------



 



maximum lawful, nonusurious rates of interest (if any) which under applicable
law may be charged to the Company from time to time with respect to such Notes.
          11T. Release of Collateral. Each Purchaser and the Company agree that,
effective upon the Collateral Release Date:
     (i) Each Purchaser will deliver a direction to the Collateral Agent to
release all Liens in the Collateral securing the Obligations (as defined in the
Intercreditor Agreement) and to terminate all Security Agreements, Mortgages and
any other instrument or agreement pursuant to which a Lien has been created or
arose to secure any or all of the Obligations (as defined in the Intercreditor
Agreement);
     (ii) paragraphs 3A(xi), 3A(xii), 3A(xiii), 3A(9), 3A(10), 6C(1)(i), and
7A(xv) of this Agreement shall no longer be effective and shall be deleted from
the Agreement;
     (iii) clause (i) of paragraph 6C(4) of this Agreement shall be amended in
its entirety to read as follows:
     “(i) so long as no Default or Event of Default has occurred and is
continuing or would be caused thereby, the Company or any Subsidiary may make
any Acquisition; provided, however, that any such Acquisition shall be permitted
only if, (a) on or before or concurrently with the effectiveness of such
Acquisition and to the extent required by the Required Holders, the Company
delivers to the Holders (I) guaranties duly executed by the parties thereto, in
form and substance satisfactory to the Required Holders, and accompanied by UCC
searches and title investigations, (II) such legal opinions in relation to the
documents described in the foregoing subclause (I) as the Required Holders may
reasonably request, and (III) evidence of Company authority to enter into, and
environmental assessments with respect to, such Acquisition, (b) the Company or
such Guarantor is the acquiring or surviving entity, (c) no Default or Event of
Default exists and the Acquisition could not reasonably be expected to cause a
Default or Event of Default, (d) after giving effect to such Acquisition on a
pro forma basis, the Company would have been in compliance with all of the
covenants contained in this Agreement, including, without limitation, paragraph
6A as of the end of the most recent fiscal quarter, (e) the acquisition target
is in the same or similar line of business as the Company and its Subsidiaries,
(f) the terms of paragraph 6G are

68



--------------------------------------------------------------------------------



 



satisfied, and (g) the aggregate amount of cash (including the proceeds of any
Debt permitted to be incurred under clause (xi) of paragraph 6C(2) or otherwise
hereunder), Permitted Investments and the remaining unused portion of the
commitment under the Bank Agreement is sufficient to fund such Acquisition;”;
     (iv) clause (b) of paragraph 8U of the Agreement shall be amended to delete
the words “, other than in favor of the Collateral Agent” therefrom;
     (v) the definition of “Assigned Agreements” shall be amended and restated
in its entirety to read as follows:
     “Assigned Agreements” shall mean all agreements, guaranties, contracts,
leases, licenses, contract rights and rights to payment, including purchase
contracts, sales contracts, transportation contracts, gathering service
agreements, gas purchase agreements, pipeline lease agreements, gas marketing
agreements and gas processing agreements, to which the Company or any Subsidiary
is a party.
     (vi) the definition of “Loan Documents” shall be amended to delete the
words “, the Security Documents” therefrom.

69



--------------------------------------------------------------------------------



 



          If you are in agreement with the foregoing, please sign the form of
acceptance on the enclosed counterpart of this letter and return the same to the
Company, whereupon this letter shall become a binding agreement between the
Company and you.

                  Very truly yours,    
 
                CROSSTEX ENERGY, L.P.    
 
           
 
  By:   Crosstex Energy GP, L.P.,    
 
      its general partner    
 
           
 
  By:   Crosstex Energy GP, LLC,    
 
      its general partner    
 
           
 
  By:   /s/ Gysle R. Shellum    
 
           
 
      Gysle R. Shellum    
 
      Vice President Finance    

The foregoing Agreement is hereby accepted
as of the date first above written.
PRUDENTIAL INVESTMENT MANAGEMENT, INC.

         
By:
  /s/ Kelly Brendel    
 
       
 
  Vice President    

THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA

         
By:
  /s/ Kelly Brendel    
 
       
 
  Vice President    

[Amended and Restated Note Purchase Agreement — Signature Pages]

 



--------------------------------------------------------------------------------



 



PRUCO LIFE INSURANCE COMPANY

         
By:
  /s/ Kelly Brendel    
 
       
 
  Vice President    

PRUCO LIFE INSURANCE COMPANY
OF NEW JERSEY

         
By:
  /s/ Kelly Brendel    
 
       
 
  Vice President    

GIBRALTAR LIFE INSURANCE CO., LTD.

         
By:
  Prudential Investment Management (Japan), Inc.,    
 
  as Investment Manager    
 
       
By:
  Prudential Investment Management, Inc.,    
 
  as Sub-Adviser    
 
       
By:
  /s/ Kelly Brendel    
 
       
 
  Vice President    

RGA REINSURANCE COMPANY

         
By:
  Prudential Private Placement Investors, L.P.    
 
  (as Investment Advisor)    
 
       
By:
  Prudential Private Placement Investors, Inc.    
 
  (as its General Partner)    
 
       
By:
  /s/ Kelly Brendel    
 
       
 
  Vice President    

[Amended and Restated Note Purchase Agreement — Signature Pages]

 



--------------------------------------------------------------------------------



 



CONNECTICUT GENERAL LIFE INSURANCE COMPANY

         
By:
  Prudential Investment Management, Inc.,    
 
  as Investment Manager    
 
       
By:
  /s/ Kelly Brendel    
 
       
 
  Vice President    

ZURICH AMERICAN INSURANCE COMPANY

         
By:
  Prudential Private Placement Investors, L.P.    
 
  (as Investment Advisor)    
 
       
By:
  Prudential Private Placement Investors, Inc.    
 
  (as its General Partner)    
 
       
By:
  /s/ Kelly Brendel    
 
       
 
  Vice President    

THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.

         
By:
  Prudential Investment Management (Japan), Inc.,    
 
  as Investment Manager    
 
       
By:
  Prudential Investment Management, Inc.,    
 
  as Sub-Adviser    
 
       
By:
  /s/ Kelly Brendel    
 
       
 
  Vice President    

PRUDENTIAL RETIREMENT INSURANCE
AND ANNUITY COMPANY

         
By:
  Prudential Investment Management, Inc.,    
 
  as investment manager    
 
       
By:
  /s/ Kelly Brendel    
 
       
 
  Vice President    

[Amended and Restated Note Purchase Agreement — Signature Pages]

 



--------------------------------------------------------------------------------



 



MTL INSURANCE COMPANY

         
By:
  Prudential Private Placement Investors, L.P.    
 
  (as Investment Advisor)    
 
       
By:
  Prudential Private Placement Investors, Inc.    
 
  (as its General Partner)    
 
       
By:
  /s/ Kelly Brendel    
 
       
 
  Vice President    

ING USA ANNUITY AND LIFE INSURANCE COMPANY
ING LIFE INSURANCE AND ANNUITY COMPANY
RELIASTAR LIFE INSURANCE COMPANY
SECURITY LIFE OF DENVER INSURANCE COMPANY

         
By:
  ING Investment Management LLC, as Agent    

         
By:
  /s/ Christopher P. Lyons    
 
       
Name:
  Christopher P. Lyons    
Title:
  Senior Vice President    

JOHN HANCOCK LIFE INSURANCE COMPANY

         
By:
  /s/ Adam T. Wise    
 
       
Name:
  Adam T. Wise    
Title:
  Director    

JOHN HANCOCK VARIABLE LIFE INSURANCE COMPANY

         
By:
  /s/ Adam T. Wise    
 
       
Name:
  Adam T. Wise    
Title:
  Authorized Signatory    

[Amended and Restated Note Purchase Agreement — Signature Pages]

 



--------------------------------------------------------------------------------



 



JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.)

         
By:
  /s/ Adam T. Wise    
 
       
Name:
  Adam T. Wise    
Title:
  Authorized Signatory    

SIGNATURE 7 L.P.

         
By:
  John Hancock Life Insurance Company, as Portfolio Advisor    

         
By:
  /s/ Adam T. Wise    
 
       
Name:
  Adam T. Wise    
Title:
  Director    

FIRST COLONY LIFE INSURANCE COMPANY

         
By:
  /s/ John R. Endres    
 
       
Name:
  John R. Endres    
Title:
  Investment Officer    

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA

         
By:
  /s/ Lisa M. Ferraro    
 
       
Name:
  Lisa M. Ferraro    
Title:
  Director    

[Amended and Restated Note Purchase Agreement — Signature Pages]

 



--------------------------------------------------------------------------------



 



METROPOLITAN LIFE INSURANCE COMPANY

         
By:
  /s/ Erik V. Savi    
 
       
Name:
  Erik V. Savi    
Title:
  Director    

METLIFE INVESTORS USA INSURANCE COMPANY

          By:   Metropolitan Life Insurance Company, as investment manager
 
       
By:
  /s/ Erik V. Savi    
 
       
Name:
  Erik V. Savi    
Title:
  Director    

METLIFE INSURANCE COMPANY OF CONNECTICUT

         
By:
  /s/ Erik V. Savi    
 
       
Name:
  Erik V. Savi    
Title:
  Vice President    

METLIFE LIFE AND ANNUITY COMPANY OF CONNECTICUT

         
By:
  /s/ Erik V. Savi    
 
       
Name:
  Erik V. Savi    
Title:
  Vice President    

[Amended and Restated Note Purchase Agreement — Signature Pages]

 